Exhibit 10.3

 



SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT is dated the 19th day of November, 2018

 

BETWEEN:

 

ALTERNATIVE MEDICAL SOLUTIONS INC., a company existing under the laws of the
Province of Ontario (the “Corporation”)

 

- and -

 

ALL OF THE SHAREHOLDERS OF THE CORPORATION, AS SET FORTH IN SCHEDULE A TO THIS
AGREEMENT (collectively, the “Vendors”)

 

- and -

 

CANNAPHARMARX, INC., a company existing under the laws of the State of Delaware
(the “Purchaser Parent”)

 

- and -

 

HANOVER CPMD ACQUISITION CORP., a company existing under the laws of the
Province of Ontario (the “Purchaser”)

RECITALS:

 

A.The Vendors are the beneficial and registered owners of all of the issued and
outstanding shares of the Corporation.

 

B.The Principal Vendors (as defined herein) are the holders of all right, title
and interest in and to the Shareholder Loans (as defined herein) provided to the
Corporation with the aggregate amount owing by the Corporation to the Principal
Vendors of $1,506,735.75.

 

C.The Vendors have agreed to sell, and the Purchaser has agreed to purchase, all
of the issued and outstanding shares of the Corporation pursuant to the terms
and conditions of this Agreement.

 

D.The Principal Vendors have agreed to sell, and the Purchaser has agreed to
purchase, all of the Principal Vendors’ right, title and interest in and to the
Shareholder Loans pursuant to the terms and conditions of this Agreement.

 

IN CONSIDERATION of the premises and mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by each party hereto, the parties agree as follows:

 

Article 1
INTERPRETATION

 

1.1Definitions.

 

In this Agreement and in any amendments hereto and in all Schedules hereto, the
following terms shall have the following meanings:

 

“ACMPR” means the Access to Cannabis for Medical Purposes Regulations.

 

 

 



 1 

 

 

“Affiliate” means, with respect to any Person, any other Person who directly or,
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise; and the term “controlled” shall
have a similar meaning.

 

“Agreement” means this Securities Purchase Agreement and all Schedules hereto
and instruments supplemental hereto or in amendment or confirmation hereof;
“hereof”, “hereto” and “hereunder” and similar expressions mean and refer to
this Agreement and not to any particular Article or Section; “Article” or
“Section” means and refers to the specified article or section of this
Agreement.

 

“Ancillary Agreements” means all agreements, certificates and other instruments
delivered or given pursuant to this Agreement.

 

“Application” means the Corporation’s application no. 10-MM0543 under the ACMPR
to obtain a producer’s licence pursuant thereto.

 

“arm’s length” has the same meaning as defined in the Tax Act.

 

“Assets” means all property, assets and undertakings of the Corporation of every
nature and kind and wheresoever situate.

 

“Ataraxia Litigation” means all claims related to the litigation brought by
Ataraxia Canada, Inc., as plaintiff, against the Corporation, as defendant,
under the Ontario Superior Court of Justice (court file no. CV-17-580157).

 

“Audit” means an independent audit of the Corporation’s financial records
pursuant to US Generally Accepted Accounting Principles conducted by an approved
Public Company Accounting Oversight Board auditing firm in accordance with the
rules and regulations promulgated by the US Securities and Exchange Commission.

 

“Books and Records” means all information of the Corporation, as the context
requires, including books of account, financial and accounting information and
records, personnel records, tax records, sales and purchase records, customer
and supplier lists, lists of potential customers, referral sources, research and
development reports and records, production reports and records, equipment logs,
operating guides and manuals, business reports, plans and projections, marketing
and advertising materials and all other documents, files, correspondence and
other information (whether in written, printed, electronic or computer printout
form and howsoever stored).

 

“Buildings and Fixtures” means all plant, buildings, structures, erections,
improvements, appurtenances and fixtures situate on the Real Property, including
the 48,750 sq. ft. partially constructed cannabis production facility situated
thereon.

 

“Business” means the business carried on by the Corporation as of the date
hereof, consisting of the construction of the Buildings and Fixtures and the
submission of the Application to carry on the business of a licensed producer
under the ACMPR, including the cultivation, manufacturing, labelling and all
other business related and ancillary thereto.

 

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in Toronto, Ontario are open for business.

 

“Claims” includes claims, demands, complaints, actions, suits, causes of action,
assessments or reassessments, charges, judgments, debts, liabilities, expenses,
costs, damages or losses, contingent or otherwise, including loss of value,
reasonable professional fees (including fees of legal counsel on a solicitor and
his or her own client basis) and all costs incurred in investigating or pursuing
any of the foregoing or any proceeding relating to any of the foregoing.

 

“Closing” means the completion of the transaction of purchase and sale
contemplated in this Agreement.

 

 

 

 2 

 

 



“Closing Date” means 5 Business Days from the date the Audit is completed, or
such other date as the Corporation and the Purchaser may agree upon in writing.

 

“Closing Time” means 9:00 a.m. (Toronto time) on the Closing Date or such other
time on such date as the parties may agree as the time at which the Closing
shall take place.

 

“Consents” means all consents of contracting parties to a change of control of
the Corporation or to any of the transactions contemplated hereby, as required
by the terms of any contract or agreement to which the Corporation is a party or
by which the Corporation, any of its Assets or the Business is bound or
affected.

 

“Contract” means any agreement, contract, licence, lease, undertaking,
engagement or commitment of any nature, written or oral.

 

“Employee Plans” means all bonus, deferred compensation, incentive compensation,
share purchase, share option, share appreciation, phantom share, savings, profit
sharing, severance or termination pay, health, dental or other medical, life,
disability or other insurance (whether insured or self-insured), mortgage
insurance, employee loan, employee assistance, supplementary unemployment
benefit, pension, retirement, supplementary retirement, plan or program and
every other benefit plan, program, agreement, arrangement or practice (whether
written or unwritten) maintained or contributed to for the benefit of any of the
Corporation’s employees, former employees or their respective dependents or
beneficiaries, but excluding the Canada Pension Plan, any health or drug plan
established and administered by a Province and workers’ compensation insurance
provided by federal or provincial Laws.

 

“Encumbrances” means any mortgage, charge, pledge, hypothec, security interest,
assignment, lien (statutory or otherwise), easement, title retention agreement
or arrangement, conditional sale, deemed or statutory trust, restrictive
covenant, adverse claim, exception, reservation, right of occupation, any matter
capable of registration against title, option, right of pre-emption, privilege
or other encumbrance of any nature or any other arrangement or condition which,
in substance, secures payment or performance of an obligation.

 

“Environmental Laws” means all Laws and agreements with Governmental Entities
and all other statutory requirements relating to public health or the protection
of the environment and all Licenses issued pursuant to such Laws, agreements or
statutory requirements.

 

“Event of Default” refers to any of the following events:

 

(i)If the Purchaser fails to make any of the payments set out in this Agreement
or as required under the Purchaser Notes;

 

(ii)If the Purchaser acts in such a manner as to diminish the security for
payment granted;

 

(iii)If the Purchaser makes an assignment of its property for the benefit of its
creditors;

 

(iv)If the Purchaser becomes insolvent or if petition in bankruptcy is
instituted against it and a final judgment is handed down confirming its
bankruptcy; or

 

(v)If the Purchaser breaches the obligations and undertakings set out in Section
4 of this Agreement.

 

“Financial Statements” means (i) the Corporation’s audited financial statements
for the years ended December 31, 2017 and 2016; and (ii) the unaudited financial
statements of the Corporation for the nine-month period ended September 30,
2017, consisting of a balance sheet, income statement and statement of cash
flows for such period and all notes thereto.

 

“GAAP” means, at any time, the generally accepted accounting principles in
Canada at such time, the primary source of which is the Handbook of the Canadian
Institute of Chartered Accountants, applied on a consistent basis.

 

 

 

 3 

 

 

“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, municipal, local or other governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) any subdivision or authority of any
of the foregoing; or (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or Taxing authority under or for the account of any of
the above.

 

“Hazardous Substance” means any material or waste or other substance that is
regulated, listed, defined, designated or classified as, or otherwise determined
to be, dangerous, hazardous, radioactive, explosive or toxic or a pollutant or a
contaminant under or pursuant to any Environmental Laws, including any mixture
or solution thereof, and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefor and asbestos or asbestos-containing
materials.

 

“HST Refunds” has the meaning ascribed thereto in Section 4.8(1).

 

“Intellectual Property” means all right, title and interest in and to all
intellectual property rights of any kind, foreign and domestic, and whether
registered or not together with any renewal, extension, reissue, division,
continuation or modification thereof, as applicable.

 

“Interim Period” means the period between the close of business on the date of
this Agreement and the Closing.

 

“Key Employees” means John Ciotti, Raymond Robertson and Joseph Groleau.

 

“Laws” means any and all applicable (i) laws, regulations, statutes, codes,
ordinances, principles of common and civil law and equity, orders, decrees,
rules, regulations and municipal bylaws whether domestic, foreign or
international; (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions and decisions
of any Governmental Entity; and (iii) policies and guidelines of, or contracts
with, any Governmental Entity which, although not actually having the force of
law, are considered by such Governmental Entity as requiring compliance as if
having the force of law, in each case binding on or affecting the Person
referred to in the context in which the word is used.

 

“Licenses” means all of the permits, licenses, registrations, certificates,
approvals, waivers, authorizations and qualifications to do business held by the
Corporation.

 

“LOI” means the letter of intent between the Principal Vendors and the Purchaser
(as assignee thereto) dated June 1, 2018, including all amendments thereto.

 

“Material Adverse Change” means a material adverse change in the financial
condition, liabilities, Business, operations, earnings power or prospects of the
Corporation.

 

“Material Contracts” means any material contract, agreement, indenture or other
instrument to which the Corporation is a party, including those listed in
Schedule 3.2(bb).

 

“Mortgages” means collectively the first mortgage registered on title to the
Real Property as GY110724 in favour of Just In Time Self Storage Inc. (together
with the Application to Change Name registered as GY113234) on title to the Real
Property and the second mortgage registered as Instrument Number GY123481 in
favour of Ebel Holdings Inc. on title to the Real Property.

 

“Ordinary Course” means, with respect to an action taken by a Person, that such
action is consistent with the past practices of the Person and is taken in the
ordinary course of the normal day-to-day operations of the Person.

 

“P2P Green Power Payment” has the meaning ascribed thereto in Section
2.3(a)(ii).

 

 

 

 4 

 

 

“Permitted Encumbrances” means Encumbrances described in Part II of Schedule
3.2(q).

 

“Person” means a natural person, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, unlimited
liability company, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.

 

“Personal Information” means information about an identifiable individual as
defined in Privacy Law.

 

“Principal Vendors” means, collectively, Stephen Barber, John Ciotti, Joseph
Groleau and Raymond Robertson.

 

“Privacy Law” means the Personal Information Protection and Electronic Documents
Act (Canada); the Freedom of Information and Protection of Privacy Act
(Ontario), the Personal Information Protection Act (Alberta), and any comparable
Law of any other jurisdiction.

 

“Purchase Price” has the meaning ascribed thereto in Section 2.2(a).

 

“Purchased Shares” has the meaning ascribed thereto in Section 2.1(a).

 

“Purchaser Parent Shares” has the meaning ascribed thereto in Section 2.5.

 

“Purchaser Notes” has the meaning ascribed thereto in Section 2.3(b).

 

“Real Property” means the lands having the residential address of 595 1st
Street, Hanover, Ontario and legal description PT LT 7 CON 2 SDR BENTINCK PTS 2
AND 3 16R10457 TOWN OF HANOVER.

 

“Registration Rights Agreement” means, in the event that one or more Principal
Vendors elect to exercise the loan conversion option pursuant to Section 2.5,
the registration rights agreement to be entered into by such Principal Vendors
in connection with the issuance of Purchaser Parent Shares and the filing of a
registration statement by the Purchaser Parent with the US Securities and
Exchange Commission.

 

“Related Party” has the same meaning as defined in the Tax Act.

 

“Release” includes an actual or potential discharge, deposit, spill, leak,
pumping, pouring, emission, emptying, injection, escape, leaching, migration,
seepage or disposal of a Hazardous Substance which is or may be in breach of any
Environmental Law.

 

“Share Pledge Agreements” has the meaning ascribed thereto in Section 2.3(c).

 

“Shareholder Loans” means the advances by the Principal Vendors to the
Corporation with the aggregate amount owing by the Corporation to the Principal
Vendors of $1,506,735.75, and as more fully described in Schedule B.

 

“shell company” has the meaning ascribed thereto in Rule 12b-2 of the US
Securities Exchange Act of 1934, as amended.

 

“Statement Date” means September 30, 2018.

 

“Tax Act” means the Income Tax Act (Canada).

 

 

 

 5 

 

 

“Tax Returns” means any and all returns, reports, declarations, elections,
notices, forms, designations, filings, and statements (including estimated tax
returns and reports, withholding tax returns and reports, and information
returns and reports) filed or required to be filed in respect of Taxes including
any amendments thereto.

 

“Taxes” means (i) any and all taxes, duties, fees, excises, premiums,
assessments, imposts, levies, franchise taxes and other charges or assessments
of any kind whatsoever imposed by any Governmental Entity, whether computed on a
separate, consolidated, unitary, combined or other basis, including those levied
on, or measured by, or described with respect to, income, gross receipts,
profits, gains, capital gains, windfalls, capital, capital stock, production,
recapture, transfer, land transfer, license, gift, occupation, wealth,
environment, net worth, surplus, sales, retail sales, goods and services,
harmonized sales, use, value-added, excise, special assessment, stamp,
withholding, business, franchising, real or personal property, health, employee
health, payroll, workers’ compensation, employment or unemployment, severance,
social services, social security, education, utility, surtaxes, customs, import
or export, and including all license and registration fees and all employment
insurance, health insurance and government pension plan premiums or
contributions, (ii) all charges, interest, penalties, fines, additions to tax or
other additional amounts imposed by any Governmental Entity on or in respect of
amounts of the type described in clause (i) above or this clause (ii), (iii) any
liability for the payment of any amounts of the type described in clause (i) or
clause (ii) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period, and (iv) any liability for the payment
of any amounts of the type described in clause (i) or clause (ii) as a result of
any express or implied obligation to indemnify any other Person or as a result
of being a transferee or successor in interest to any party.

 

“Transaction Personal Information” means any Personal Information in the
possession, custody or control of the Vendors or the Corporation at the Closing
Time, including Personal Information about the employees of the Corporation, or
their customers, suppliers, directors, officers or shareholders that is:

 

(i)disclosed to the Purchaser or any of its representatives prior to the Closing
Time by the Vendors or the Corporation, or any of their respective
representatives or otherwise; or

 

(ii)collected by the Purchaser or any of its representatives prior to the
Closing Time from the Vendors, the Corporation, or any of their respective
representatives or otherwise, in either case in connection with the transactions
contemplated by the Agreement.

 

1.2Schedules.

 

The following are the Schedules attached to and forming part of this Agreement:

 



  Schedule A Shareholdings   Schedule B Shareholder Loans   Schedule 3.2(b)
Required Authorization   Schedule 3.2(f) Required Consents   Schedule 3.2(n)
Business in the Ordinary Course   Schedule 3.2(q) Owned Assets/Permitted
Encumbrances   Schedule 3.2(u) Real Property   Schedule 3.2(x) Taxes   Schedule
3.2(x) Non-arm’s Length Transactions   Schedule 3.2(y) Leased Assets   Schedule
3.2(z) Compliance with Laws   Schedule 3.2(aa) No Loans to Directors   Schedule
3.2(bb) Material Contracts   Schedule 3.2(ee) Intellectual Property   Schedule
3.2(ff) Employees   Schedule 3.2(gg) Employee Plans   Schedule 3.2(ii) Insurance
  Schedule 3.2(jj) Environmental Matters   Schedule 3.2(ll) Bank Accounts

 

 

 

 6 

 




1.3Knowledge.

 

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of the Principal Vendors, it shall be
deemed to refer to the knowledge of each of such Principal Vendors, as the case
may be, without having made any inquiry, and as of the Statement Date.

 

1.4Headings.

 

The headings used in this agreement and its division into articles, sections,
schedules, exhibits, appendices, and other subdivisions do not affect its
interpretation.

 

1.5Gender and Number.

 

Unless the context otherwise requires, words importing the singular include the
plural and vice versa and words importing gender include all genders.

 

1.6Proper Law of Agreement.

 

This Agreement shall be governed and construed in accordance with the Laws of
the Province of Ontario and the Laws of Canada applicable therein and shall be
treated, in all respects, as an Ontario contract.

 

1.7Invalidity of Provisions.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision hereof and any such
invalid or unenforceable provision shall be deemed to be severable.

 

1.8Entire Agreement.

 

This Agreement, including the Schedules hereto, together with the agreements and
other documents to be delivered pursuant hereto, constitute the entire agreement
between the parties hereto pertaining to the subject matter hereof and supersede
all prior agreements, understandings, negotiations and discussions, whether
written or oral, of the parties hereto, including the LOI, and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as specifically set forth or
referred to herein. No amendment, waiver or termination of this Agreement shall
be binding unless executed in writing by the party or parties to be bound
thereby. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision nor shall any such waiver constitute
a continuing waiver unless otherwise expressly provided.

 

1.9Successors and Assigns.

 

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective heirs, trustees, executors, administrators,
legally appointed representatives, successors and permitted assigns, as
applicable.

 

1.10Currency.

 

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
in Canadian funds.

 

1.11Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

 

 

 7 

 

 

1.12Statutes.

 

Except as otherwise provided in this Agreement, any reference in this Agreement
to a statute refers to such statute and all rules and regulations made under it,
as it or they may have been or may from time to time be amended or re-enacted.

 

1.13Non-Business Days.

 

Whenever payments are to be made or an action is to be taken on or not later
than a day which is not a Business Day, such payment shall be made or such
action shall be taken on or not later than the next succeeding Business Day.

 

1.14Certain Phrases, etc.

 

In this Agreement (i) the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”, and (ii) the phrase
“the aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. In the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to but excluding”.

 

Article 2
PURCHASED SECURITIES AND PURCHASE PRICE

 

2.1Purchase and Sale of Purchased Shares and Shareholder Loans.

 

Subject to the terms and conditions herein stated:

 

(a)each of the Vendors hereby agrees to sell, assign, transfer and deliver to
the Purchaser on the Closing Date, and the Purchaser hereby agrees to purchase
from each of the Vendors on the Closing Date, the number and class of shares of
the Corporation set forth opposite each such Vendor’s name in Schedule A, being
collectively all (but not less than all) of the issued and outstanding shares
and other securities in the capital of the Corporation as of Closing on the
Closing Date (the “Purchased Shares”); and

 

(b)each of the Principal Vendors hereby agrees to sell, assign, transfer and
deliver to the Purchaser on the Closing Date, and the Purchaser hereby agrees to
purchase and assume from each of the Principal Vendors on the Closing Date, all
of the Principal Vendors’ respective right, title and interest in and to the
Shareholder Loans as more fully described in Schedule B.

 

2.2Purchase Price.

 

(a)Subject to Section 2.4, the aggregate consideration payable by the Purchaser
to the Vendors for the Purchased Shares and the Shareholder Loans on the Closing
Date will be $12,710,000 (the “Purchase Price”).

 

2.3Satisfaction of the Purchase Price.

 

The Purchase Price shall be paid and satisfied as follows:

 

(a)At the Closing Time, the Purchaser shall pay to the Vendors the sum of
$2,710,000, subject to the following adjustments, by wire transfer or certified
cheque drawn from the Purchaser’s lawyers’ trust account, of immediately
available funds to the Vendor’s lawyer’s trust account in accordance with the
wiring instructions to be provided by the Vendors (the “First Advance”):

 

(i)The Purchaser shall receive a credit of $19,982.50, representing a
non-refundable deposit and for transaction-related expenses against the First
Advance;

 

 

 

 8 

 

 

(ii)The Purchaser shall receive a credit of $261,802.71 in regards to the
payable owing by the Corporation to P2P Green Power Energy Solutions Inc., the
obligation and liability for repayment of which the Purchaser has assumed from
the Corporation (the “P2P Green Power Payment”);

 

(iii)The Purchaser shall receive a credit of $44,750.65 for real property taxes
owing in respect of the Real Property up to and including October 15, 2018;

 

(iv)The Purchaser shall receive a credit of $24,226.64 for taxes owing to Canada
Revenue Agency up to and including the date hereof; and

 

(v)The Vendors shall receive a credit equivalent to the interest payable on the
Mortgages between October 16, 2018 and the Closing Date.

 

(b)The balance of the Purchase Price, namely $10,000,000, shall be satisfied
through the issuance, at the Closing Time, by the Purchaser to the Vendors of
subordinated non-interest bearing promissory notes in an aggregate principal
amount equal to $10,000,000, in a form which is to be settled on Closing, it
being understood that the principal amount of the Purchaser Note received by
each Vendor shall be proportionate to his or her respective shareholder’s
interest in the Purchased Shares.

 

(c)In order to secure the performance for the benefit of the Vendors of the
duties and obligations incumbent upon it pursuant to this Agreement and the
Purchaser Notes, the Purchaser agrees to pledge and grant to the Vendors a
security interest in all of the right, title and interest in and to the
Purchased Shares that the Purchaser will acquire on Closing and enter into a
share pledge agreement in a form which is to be settled on Closing (the “Share
Pledge Agreements”).

 

(d)Acceleration of Payment. The balance of the Purchase Price or any residual
balance shall become automatically due and payable by the Purchaser and the
Vendors shall be entitled to exercise their rights under the Share Pledge
Agreements, should any of the following events occur:

 

(i)any new issue of shares of the share capital of the Corporation;

 

(ii)any transfer, issue, sale, transmission or other form of assignment of all
or part of the currently issued and outstanding Purchased Shares to any other
Person;

 

(iii)the sale, transfer or assignment of all or part of the Assets, including
the Real Property and any Licences (whether issued before or after the Closing
Date);

 

(iv)the declaration of any dividends or the redemption of any shares of the
Corporation; and

 

(v)any Event of Default.

 

2.4Adjustments to Share Purchase Price

 

Notwithstanding any other provision hereof, and subject to the terms and
conditions of the Purchaser Notes, the Share Purchase Price (and the amount
owing under the Purchaser Notes) shall be reduced by an amount equal to:

 

(a)any judgment or order awarded against (and payable by) the Corporation and
all costs and expenses incurred by the Corporation in defending the Ataraxia
Litigation (including, without limitation, all legal and other professional fees
and any and all costs and expenses of any appeal of any judgment or order); and

 

 

 

 9 

 

 



(b)any other debts and liabilities (including Taxes) whatsoever of the
Corporation existing on or incurred prior to the Closing Date or relating to any
period prior to the Closing Date save and except for the Shareholder Loans and
the Mortgages.

 

The Vendors hereby acknowledge, covenant and agree that, in the event the
aggregate amount of the adjustments to the Share Purchase Price exceed the Share
Purchase Price, the Vendors shall be jointly and severally liable to pay to the
Purchaser the amount by which such adjustments exceed the Share Purchase Price
and such amount shall be due within 15 Business Days of notice of same given by
the Purchaser to the Vendors. The foregoing covenant and agreement of the
Vendors shall survive the Closing indefinitely for the benefit of the Purchaser.

 

2.5Option to Invest/Convert Loan Purchase Price

 

At the option of the Principal Vendors, upon written notice given to the
Purchaser given not less than 5 Business Days prior to the Closing Date, the
Principal Vendors may elect to subscribe for an aggregate of up to 2,000,000
shares of common stock of the Purchaser, par value $0.001 per share, at a
purchase price of US$0.75 per share for an aggregate purchase price of up to
$1,500,000 (collectively, the “Purchaser Parent Shares”) and to direct the
Purchaser to retain up to $1,500,000 of the Loan Purchase Price as satisfaction
in full of the subscription price in respect of same.

 

2.6Ataraxia Litigation

 

After Closing, the Purchaser shall diligently defend against the claims brought
forth in, and assume full and complete control of, the Ataraxia Litigation,
provided that the Purchaser shall not enter into any compromise or settlement in
respect of the Ataraxia Litigation without the prior written consent of the
Principal Vendors, such consent not to be unreasonably withheld, conditioned or
delayed. The Principal Vendors shall cooperate fully and make available to the
Purchaser all pertinent information and witnesses under the Principal Vendors’
control, make such assignments and take such other steps as in the opinion of
counsel for the Purchaser are reasonably necessary to enable the Purchaser to
defend against the claims brought forth in the Ataraxia Litigation.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1Vendors’ Representations.

 

Each Vendor severally represents and warrants to the Purchaser as follows with
respect to himself or itself, as the case may be, and acknowledges that the
Purchaser is relying upon such representations and warranties in entering into
this Agreement and in connection with the completion of the transactions
contemplated herein, notwithstanding any investigation by or on behalf of
Purchaser:

 

(a)Formation, Power and Authorization. If the Vendor is not an individual, it is
duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation, or if the Vendor is an individual, he or she is of
full age of majority. The execution and delivery of and performance by the
Vendor of this Agreement and each of the Ancillary Agreements to which it is a
party and the consummation of the transactions contemplated by them have been
duly authorized by all necessary action on the part of the Vendor.

 

(b)Enforceability. This Agreement has been, and each other document executed and
delivered by the Vendor pursuant hereto will on Closing be, duly executed and
delivered by the Vendor, and this Agreement constitutes, and each other document
executed and delivered by the Vendor pursuant hereto on Closing will constitute,
a valid and binding obligation of the Vendor enforceable against the Vendor in
accordance with its terms, subject, as to enforcement, to applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights generally and to equitable principles of general application (regardless
of whether enforcement is sought in a proceeding in equity or at Law).

 

(c)No Conflict. The execution and delivery of and performance by the Vendor of
this Agreement and each of the Ancillary Agreements to which it is a party:

 

 

 

 10 

 

 

(i)if the Vendor is not an individual, does not and will not (or would not with
the giving of notice, the lapse of time or the happening of any other event or
condition) constitute or result in a violation or breach of, or conflict with,
or allow any other Person to exercise any rights under, any of the terms or
provisions of its constating documents or by-laws;

 

(ii)does not and will not (or would not with the giving of notice, the lapse of
time or the happening or any other event or condition) constitute or result in a
breach or violation of, or conflict with or allow any other Person to exercise
any rights under, any of the terms or provisions of any Contracts to which it is
a party; and

 

(iii)does not and will not result in the violation of any Law.

 

(d)Ownership of Purchased Shares.

 

(i)The Vendor is the registered and beneficial owner of the issued and
outstanding shares in the capital of the Corporation set forth opposite its name
in Schedule A, free and clear of all Encumbrances of every kind and with good
and marketable title thereto. Such shares are validly issued and outstanding as
fully paid and non-assessable securities in the capital of the Corporation and
the Vendor holds no other shares in the capital of the Corporation and holds no
right, privilege, option, warrant or agreement to purchase or otherwise acquire,
directly or indirectly, any other shares in the capital of the Corporation;

 

(ii)No person has any right, privilege, option, warrant or agreement, contingent
or otherwise, or any of the foregoing capable of becoming any right, privilege,
option, warrant or agreement, to purchase or otherwise acquire, directly or
indirectly, any of the Purchased Shares owned by the Vendor or any interest or
entitlement therein (other than as provided by this Agreement); and

 

(iii)other than as a result of the transactions contemplated herein, it is not a
party to any unanimous shareholders agreement, escrow agreement, pooling
agreement, voting trust or similar arrangements or obligations in respect of the
Purchased Shares held by the Vendor or any other securities of the Corporation;
and

 

(e)Vendors Resident of Canada. The Vendor is not a “non-resident” of Canada
within the meaning of the Tax Act.

 

(f)Not Misleading. None of the foregoing representations and warranties and no
documents furnished by or on behalf of the Vendor to the Purchaser in connection
herewith or hereunder, contains any untrue statement of material fact or omits
to state any material fact that the Vendor knew or ought to have known is
necessary to make any such representation or warranty not misleading to a
prospective purchaser of the Purchased Shares seeking full information as to the
Purchased Shares, the Corporation and its business and affairs.

 

(g)Acquisition of Purchaser Parent Shares. To the extent one or more Principal
Vendors elect to exercise their option to convert a portion of the Loan Purchase
Price into Purchaser Parent Shares pursuant to Section 2.5:

 

(i)The Vendors are acquiring the Purchaser Parent Shares to be issued to them
for investment for Vendors own account and not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and neither
Shareholder has any present intention of selling, granting any participation in,
or otherwise distributing the same. Each Shareholder further represents that
he/she does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to such person or to any
third person, with respect to any of the Purchaser Parent Shares.

 

(ii)The Vendors understand that the Purchaser Parent Shares are not and, except
as provided herein below, will not be registered under the US Securities Act of
21933, as amended (the “Act”), that the sale and the issuance of the Purchaser
Parent Shares is intended to be exempt from registration under the Act pursuant
to Section 4(2) thereof, and that Purchaser Parent’s reliance on such exemption
is predicated on each Vendors’ representations set forth herein. The Vendors
represent and warrant that: (i) he or she can bear the economic risk of their
investment, and (ii) he or she possesses such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of the investment in the Purchaser Parent Shares.

 

 

 

 11 

 

 



(iii)The Vendors acknowledge that neither the US Securities and Exchange
Commission, nor the securities regulatory body of any US state or other nation
has received, considered or passed upon the accuracy or adequacy of the
information and representations made in this Agreement.

 

(iv)The Vendors acknowledge that they have carefully reviewed such information
as they deemed necessary to evaluate an investment in the Purchaser Parent
Shares. To their full satisfaction the Vendors have been furnished all materials
requested relating to Purchaser Parent and the issuance of the Purchaser Parent
Shares hereunder, and the Vendors has been afforded the opportunity to ask
questions of Purchaser Parent’s representatives to obtain any information
necessary to verify the accuracy of any representations or information made or
given to the Vendors. Notwithstanding the foregoing, nothing herein shall
derogate from or otherwise modify the representations and warranties of
Purchaser Parent set forth in this Agreement, on which the Vendors have relied
in making an exchange of their Shares for the Purchaser Parent Shares; and

 

(v)The Vendors understand that the Purchaser Parent Shares may not be sold,
transferred, or otherwise disposed of without registration under the Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Purchaser Parent Shares or any available exemption from
registration under the Act, the Purchaser Parent Shares must be held
indefinitely. Vendors further acknowledge that the Purchaser Parent Shares may
not be sold pursuant to Regulation S and/or Rule 144, each as promulgated under
the Act unless all of the conditions of Regulation S and/or Rule 144 are
satisfied, or the Purchaser Parent Shares have been registered with the US
Securities and Exchange Commission. In this regard, Vendors hereby acknowledge
that they have been advised that Purchaser Parent is currently classified as a
“shell company”, as that term is defined in Rule 12b-2 of the Securities
Exchange Act of 1934, as amended. In this regard, Purchaser Parent has granted
the Vendors, but not the Principal Vendors, the right to include their Purchaser
Parent Shares in shares to be registered with the US Securities and Exchange
Commission by Purchaser Parent pursuant to the Securities Act of 1933, as
amended, if and when Purchaser Parent elects to file such a registration
statement.

 

The representations and warranties of the Vendors in Section 3.1 shall survive
Closing and not be merged in any conveyance of other documents provided pursuant
to this Agreement.

 

3.2Corporation and Principal Vendors’ Representations.

 

The Corporation and each of the Principal Vendors jointly and severally
represents and warrants to the Purchaser as follows with respect to the
Corporation and acknowledges that the Purchaser is relying upon such
representations and warranties in entering into this Agreement and in connection
with the completion of the transactions contemplated herein:

 

(a)Incorporation and Status. The Corporation is a corporation incorporated and
existing under the Laws of the Province of Ontario and has the corporate power
to own and operate its property, carry on its business and enter into and
perform its obligations under this Agreement and each of the Ancillary
Agreements to which it is a party. The Corporation is qualified, licensed or
registered to carry on business in the Province of Ontario, being the only
jurisdiction in which the nature of the Assets or the Business makes such
qualification necessary or where the Corporation owns or leases any material
Assets or conducts any material business.

 

(b)Required Authorizations. There is no requirement to make any filing with,
give any notice to, or obtain any authorization of, any Governmental Entity,
including in connection with the Application, as a condition to the lawful
completion of the transactions contemplated by this Agreement, except for the
filings, notifications and authorizations described in Schedule 3.2(b).

 

(c)Corporate Authorization. The execution and delivery of and performance by the
Corporation of this Agreement each of the Ancillary Agreements to which it is a
party and the consummation of the transactions contemplated by them have been
duly authorized by all necessary corporate action on the part of the
Corporation.

 

 

 

 12 

 

 



(d)No Conflict. The execution and delivery of and performance by the Corporation
of this Agreement and each of the Ancillary Agreements to which it is a party:

 

(i)does not and will not (or would not with the giving of notice, the lapse of
time or the happening of any other event or condition) constitute or result in a
violation or breach of, or conflict with, or allow any other Person to exercise
any rights under, any of the terms or provisions of its constating documents or
by-laws;

 

(ii)does not and will not (or would not with the giving of notice, the lapse of
time or the happening or any other event or condition) constitute or result in a
breach or violation of, or conflict with or allow any other Person to exercise
any rights under, any of the terms or provisions of any Contracts to which it is
a party; and

 

(iii)does not and will not result in the violation of any Law.

 

(e)Enforceability. This Agreement has been, and each other document executed and
delivered by the Corporation pursuant hereto will on Closing be, duly executed
and delivered by the Corporation, and this Agreement constitutes, and each other
document executed and delivered by the Corporation pursuant hereto on Closing
will constitute, a valid and binding obligation of the Corporation enforceable
against the Corporation in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, reorganization, insolvency, moratorium or
similar Laws affecting creditors’ rights generally and to equitable principles
of general application (regardless of whether enforcement is sought in a
proceeding in equity or at Law).

 

(f)Required Consents. There is no requirement to obtain any consent, approval or
waiver of a party under any Contract to which the Corporation is a party to any
of the transactions contemplated by this Agreement, except for the Consents,
approvals and waivers described in Schedule 3.2(f).

 

(g)Authorized and Issued Capital.

 

(i)The authorized and issued and outstanding capital of the Corporation consists
of an unlimited number of common shares, of which there are 10,000 common shares
(which comprise all of the Purchased Shares) issued and outstanding as fully
paid and non-assessable, and Schedule A sets forth all of the shareholders of
record of the Corporation.

 

(ii)No shares or other securities of the Corporation have been issued in
violation of any Laws, the articles of incorporation, by-laws or other
constating documents of the Corporation or the terms of any shareholders’
agreement or any agreement to which the Corporation is a party or by which it is
bound.

 

(iii)There are no shareholders’ agreements, pooling agreements, escrow
agreements, voting trusts or other similar agreements with respect to the
ownership or voting of any of the shares of the Corporation which are effective
as of the date hereof.

 

(iv)there are no outstanding options, warrants, rights, calls, commitments,
conversion rights, rights of exchange, plans or other agreements of any
character providing for the purchase, issuance or sale of any shares in the
capital of the Corporation or any securities of the Corporation, or any right
capable of becoming any of the foregoing.

 

(h)Subsidiaries and Investments. The Corporation (i) has no subsidiaries and
does not own directly or indirectly any shares in the capital of any
corporations, (ii) has no interest in any general partnership, joint venture or
similar entity, (iii) is not a partner in any general partnership or limited
partnership, and (iv) has no right to acquire any securities in the capital of
any other Person or any ownership interest in any Person or to acquire or lease
any other business operations.

 

 

 

 13 

 

 



(i)Financial Statements. The Financial Statements:

 

(i)were prepared in accordance with GAAP applied on a basis consistent with the
preceding period except as otherwise stated therein (with the exception of the
Interim Financial Statements which do not provide for year-end adjustments); and

 

(ii)are true, correct and complete and present fairly the financial condition of
the Corporation including the assets and liabilities of the Corporation as at
the date thereof and the revenues, expenses and results of the operations of the
Corporation for the fiscal period ended on the date thereof.

 

(j)Material Adverse Changes. Since the Statement Date, there has not been any
Material Adverse Change in the affairs, prospects, operations or condition of
the Corporation, any of the Assets or the Business and no event has occurred or
circumstance exists which may result in such a Material Adverse Change.

 

(k)Financial Records. All financial transactions of the Corporation have been
recorded in the Books and Records of the Corporation in accordance with good
business practice, and the Books and Records:

 

(i)fully and accurately reflect in all material respects the basis for the
financial condition and the revenues, expenses and results of operations of the
Corporation shown in the Financial Statements;

 

(ii)together with all disclosures made in this Agreement or in the Schedules
hereto, present fairly in all material respects the financial condition and the
revenues, expenses and results of the operations of the Corporation as of and to
the date hereof; and

 

(iii)no information, records or systems pertaining to the operation or
administration of the Business are in the possession of, recorded, stored,
maintained by or otherwise dependent upon any other person other than the
Corporation’s auditors.

 

(l)Liabilities of the Corporation. There are no liabilities (contingent or
otherwise) of the Corporation of any kind whatsoever, and to the knowledge of
the Principal Vendors, there is no basis for assertion against the Corporation
of any liabilities of any kind, other than:

 

(i)liabilities and contractual obligations which were incurred in the Ordinary
Course and which are not inconsistent with past practice or which are not
materially adverse to the Business; and

 

(ii)other liabilities disclosed in this Agreement or in the Schedules attached
hereto.

 

(m)Indebtedness. Except as fully and accurately disclosed in the Financial
Statements, this Agreement or the Schedules attached hereto, the Corporation
does not have any bonds, debentures, mortgages, promissory notes or other
indebtedness, and is not under any obligation to create or issue any bonds,
debentures, mortgages, promissory notes or other indebtedness.

 

(n)Business in the Ordinary Course. Except as disclosed in Schedule 3.2(n) and
since the Statement Date, the Corporation has conducted its affairs in the
Ordinary Course and has not entered into any Contract, commitment or transaction
other than in the Ordinary Course and since that date and as at the Closing
Time, except as disclosed in Schedule 3.2(n), there has not been and shall not
be any:

 

(i)Material Adverse Change in the financial condition, assets, liabilities, or
Business other than adverse changes in the Ordinary Course which individually
and in the aggregate are not materially adverse; or condition, event or
circumstance relating to the Corporation that could reasonably be expected to
give rise to an adverse change in the financial condition, Assets, liabilities
or Business other than adverse changes in the Ordinary Course which individually
and in the aggregate are not materially adverse;

 

 

 

 14 

 

 



(ii)non-arm’s length transaction or payments, including transactions with or
payments to any shareholder, director, officer, employee or relative of any of
the foregoing, of the Corporation not dealing at arm’s length with the
Corporation;

 

(iii)except as expressly contemplated herein, declaration or payment of
dividends or other distributions or purchases or redemptions of any shares of
the Corporation or payment of any management or other fee to any of the Vendors,
or Affiliate or Related Party to any Vendor, and since the Statement Date, no
such dividend, distribution, purchase, redemption or payment of any management
or other fee has occurred, in each case, other than in respect of management or
other fees paid prior to the Statement Date;

 

(iv)payment or satisfaction of any obligation or liability (fixed or
contingent), except:

 

A.current liabilities included in the Financial Statements;

 

B.current liabilities incurred since the Statement Date in the Ordinary Course;
and

 

C.scheduled payments pursuant to obligations under loan agreements or other
Contracts or commitments described in this Agreement or in the Schedules hereto;

 

(v)creation of any Encumbrance upon any of the Assets of the Corporation;

 

(vi)sale, assignment, transfer, lease or other disposition of any of the Assets
of the Corporation, except in the Ordinary Course;

 

(vii)purchase, lease or other acquisition of assets, except in the Ordinary
Course;

 

(viii)capital expenditure or commitments therefor made by the Corporation in
excess of $5,000;

 

(ix)indebtedness for borrowed money incurred or any loan to any Person or any
shares issued to any Person;

 

(x)write-off as uncollectible of any notes or accounts receivable, except
write-offs in the Ordinary Course, none of which individually or in the
aggregate is material to the Corporation;

 

(xi)discounts provided by the Corporation on pricing or accounts receivables
other than in the Ordinary Course;

 

(xii)acceleration by the Corporation of the collection of accounts receivables;

 

(xiii)settlement, cancellation or waiver of any claim or right of substantial
value to the Corporation;

 

(xiv)change made in any method of accounting or auditing or actuarial or
investment or underwriting policies, practices or procedures of the Corporation;

 

(xv)change in the capital structure, constating documents or by-laws of the
Corporation;

 

(xvi)cancellation or waiver of any material claims or rights of the Corporation;

 

(xvii)delay by the Corporation of the payment of accrued expenses, trade
payables or other liabilities;

 

 

 

 15 

 

 



(xviii)change by the Corporation in any material respect of the practices of the
Corporation in connection with the marketing, performance or pricing of its
products or services, the payment of payables and/or the collection of accounts
receivables;

 

(xix)any material change in the business or the condition of the Corporation or
its relationships with its customers, suppliers or employees;

 

(xx)extraordinary loss, whether or not covered by insurance;

 

(xxi)removal of any auditor, actuary or director or termination of employment of
any officer or other senior employee; or

 

(xxii)agreement, whether or not in writing, to do any of the foregoing.

 

(o)Commitments for Capital Expenditures. The Corporation is not committed to
make any capital expenditures and no capital expenditures have been authorized
by the Corporation since the Statement Date, except for capital expenditures
made in the Ordinary Course which in the aggregate do not exceed $5,000.

 

(p)Corporate Records. The corporate records and minute books of the Corporation
provided to the Purchaser for review contain complete and accurate minutes of
all meetings of directors and shareholders of the Corporation, held since the
date of incorporation of the Corporation and executed copies of all resolutions
and by-laws duly passed or confirmed by the directors or shareholders of the
Corporation, and all such meetings were duly called and held and the share
certificate books, register of shareholders, register of transfers and register
of directors of the Corporation are complete and accurate.

 

(q)Title to Properties and Assets. Except for Permitted Encumbrances, the
Corporation, owns, possesses and has good and marketable title, free and clear
of all Encumbrances of any nature or kind whatsoever, to all its properties and
assets reflected on the Financial Statements and all other assets acquired by
the Corporation since the Statement Date (other than property and assets
disposed of in the Ordinary Course since the Statement Date). The Assets include
all properties and assets necessary to conduct the Business after Closing
substantially in the same manner as it was conducted prior to Closing. Part I of
Schedule 3.2(q) sets out a list of all material personal property, fixed assets
and other items owned by the Corporation.

 

(r)Assets in Good Condition. The structures, buildings, plants, vehicles,
equipment, technology and other tangible personal property owned by, licensed to
or used by the Corporation (including the Buildings and Fixtures to their
current state of construction) are structurally sound, in good operating
condition and repair having regard to their use and age and are adequate and
suitable for the uses to which they are being put. None of such buildings,
plants, structures, vehicles, equipment or other property are in need of
maintenance or repairs except for routine maintenance and repairs in the
Ordinary Course.

 

(s)Restrictions on Business. The Corporation is not a party to any agreement,
lease, mortgage, security document, obligation or instrument, or subject to any
restriction in its by-laws or directors’ or shareholders’ resolutions or subject
to any restriction imposed by any Governmental Entity or subject to any Law,
which could restrict or interfere in any material respect with the conduct of
the Business or use of its assets, or otherwise materially and adversely affect
the aggregate value of the Purchased Shares or Shareholder Loans, its assets or
its financial condition, other than Laws of general application to Persons
carrying on similar businesses.

 

(t)Leased Property. The Corporation is not the owner or lessee of, or subject to
any agreement or option to own or lease, any real property or any interest in
any real property.

 

 

 

 16 

 

 



(u)Real Property.

 

(i)The Real Property is the only real property owned by the Corporation or in
which it has an interest. The Corporation is the legal and beneficial owner of
the Real Property in fee simple, with good and marketable title thereto, free
and clear of all Encumbrances other than those permitted encumbrances set forth
in Schedule 3.2(u).

 

(ii)Except as disclosed in Schedule 3.2(u), there are no Contracts which affect
or relate to the title to, or ownership, construction, operation or management
of, the Real Property and the Buildings and Fixtures thereon.

 

(iii)True and complete copies of: (A) deeds, title insurance policies,
certificates of title, title opinions, summaries or memoranda relating to title
to the Real Property, (B) appraisals, valuations or other information evidencing
the cost, assessed value and/or market value of the Real Property, (C) any
surveys, real property reports, reference plans, aerial photographs, site plans,
(D) any reports or findings relating to building inspections, roof conditions,
structural elements, services or other physical conditions of the improvements
and Real Property, (E) reports or summaries relating to capital expenditure
budgets or programs, (F) materials evidencing encumbrances, and (G) materials
relating to work orders, notices or violation or deficiency notices affecting
the Real Property or the construction thereof, in each case within the
possession or control of the Principal Vendors or the Corporation, have been
delivered to the Purchaser.

 

(iv)The Buildings and Fixtures as at their current state of construction are in
good condition, repair and proper working order.

 

(v)The Real Property has direct legal access to a municipal right-of-way and the
Corporation otherwise has such rights of entry and exit to and from the Real
Property as are reasonably necessary to carry on its business upon the Real
Property.

 

(vi)No Person has any right to purchase, option to purchase, right of first
refusal or other rights with respect to any of the Real Property other than the
Purchaser pursuant to this Agreement, and no Person other than the Corporation
is using or has any right to use, or is in possession or occupancy of, any part
of such Real Property.

 

(vii)Except as disclosed in Schedule 3.2(u), the Corporation has not entered
into any agreement to sell, transfer, encumber, or otherwise dispose of or
impair the right, title and interest of the Corporation in and to the Real
Property or the air, density and easement rights relating to the Real Property.

 

(viii)The Corporation has not received any notification of and the Principal
Vendors have no knowledge of, any outstanding or incomplete work orders,
deficiency notices or other current non-compliance with Laws relating to any of
the Real Property or the construction of the Buildings and Fixtures thereon.

 

(ix)The current uses of the Real Property are permitted under current zoning and
land use regulations and Laws. The Corporation has not made application for any
minor variance or amendments to zoning by-laws or official plans in respect of
the Real Property and the Principal Vendors have no knowledge of any proposed or
pending changes to any zoning regulation or official plan affecting the Real
Property.

 

(x)To the Principal Vendors’ knowledge, no part of the Real Property is subject
to any building or use restriction that restricts or would restrict or prevent
the use and operation of the Real Property and the Buildings and Fixtures
thereon as a cannabis production facility under the ACMPR or is located in a
flood plain or is subject to flooding.

 

(xi)To the Principal Vendors’ knowledge and to the extent applicable and as at
their current state of construction, the Real Property and the Buildings and
Fixtures comply with the requirements of the ACMPR, including the installment
and proper functioning of all surveillance, restricted access, monitoring and
air filtration systems required thereunder.

 

 

 

 17 

 

 



(xii)To the Principal Vendors’ knowledge, no improvements encroach on real
property not forming part of the Real Property and no buildings, structures or
other improvements on adjoining lands encroach upon the Real Property.

 

(xiii)The Principal Vendors have no knowledge of any expropriation or
condemnation or similar proceeding pending or threatened against the Real
Property or any part of the Real Property.

 

(xiv)All accounts for work and services performed or materials placed or
furnished upon or in respect of the construction of the Buildings and Fixtures
to date have been fully paid and no one is entitled to claim a lien under the
Construction Lien Act (Ontario) or other similar legislation for such work
performed by or on behalf of the Corporation.

 

(xv)The Real Property is fully serviced (including water, storm and sanitary
sewer and electrical service) to a level sufficient to permit the operation of
the Business of the Corporation to be carried on after the Closing Time. All
municipal levies, local improvements, imposts and permit fees due and payable
prior to the Closing Date have been or shall be paid by the Corporation as at
the Closing Date.

 

(xvi)There are no outstanding material defaults (or events which would
constitute a material default with the passage of time or giving of notice or
both) under the permitted encumbrances set forth in Schedule 3.2(u) on the part
of the Corporation or, to the knowledge of the Principal Vendors, on the part of
any other party to such permitted encumbrances.

 

(xvii)There are no matters affecting the right, title and interest of the
Corporation in and to the Real Property which, in the aggregate, would
materially and adversely affect the ability of the Corporation after the Closing
Date to carry on the Business upon the Real Property.

 

(v)Litigation. Other than the Ataraxia Litigation, there are not currently nor
have there been since incorporation of the Corporation any pending or
threatened:

 

(i)actions, suits or proceedings, at law or in equity, by any Person (including
the Corporation);

 

(ii)grievances, arbitrations or alternative dispute resolution processes; or

 

(iii)administrative or other proceedings by or before (or to the knowledge of
the Principal Vendors any investigation by) any Governmental Entity,

 

against or affecting the Corporation, the Business or any of the Assets, and, to
the knowledge of the Principal Vendors, there is no valid basis for any such
action, complaint, grievance, suit, proceeding, arbitration or investigation by
or against the Corporation. The Corporation is not subject, and has not been
subject since its date of incorporation, to any judgment, order or decree
entered in any lawsuit or proceeding nor has the Corporation settled any claim
prior to being prosecuted in respect of it. The Corporation is not the plaintiff
or complainant in any action, suit or proceeding, grievance, arbitration or
alternative dispute resolution process.

 

(w)Taxes. Except as disclosed in Schedule 3.2(w):

 

(i)The Corporation has filed or caused to be filed with the appropriate
Governmental Entity, within the times and in the manner prescribed by applicable
Law, all federal, provincial, local and foreign Tax Returns which are required
to be filed by or with respect to it. The information contained in such Tax
Returns is correct and complete and such Tax Returns reflect accurately all
liability for Taxes of the Corporation for the periods covered thereby.

 

 

 

 18 

 

 



(ii)The Corporation has paid all Taxes which are due and payable within the time
required by applicable Law, and has paid all assessments and reassessments it
has received in respect of Taxes. The Corporation has made full and adequate
provision in the Books and Records for all Taxes which are not yet due and
payable but which relate to periods ending on or before the Closing Date. The
Corporation has not received any refund of Taxes to which it is not entitled.

 

(iii)There are no outstanding agreements, arrangements, waivers or objections
extending the statutory period or providing for an extension of time with
respect to the assessment or reassessment of Taxes or the filing of any Tax
Return by, or any payment of Taxes by, the Corporation. The Corporation has not
received a ruling from any Governmental Entity in respect of Taxes or signed an
agreement in respect of Taxes with any Governmental Entity and, without limiting
the generality of the foregoing, the Corporation is not a party to or bound by
any obligation under any Tax sharing or allocation agreement or similar contract
or arrangement (whether or not written) nor does the Corporation owe any amount
under any such agreement.

 

(iv)There are no claims, actions, suits, audits, proceedings, investigations or
other action pending or threatened against the Corporation in respect of Taxes
and, to the knowledge of the Principal Vendors, there is no reason to expect
that any such claim, action, suit, audit, proceeding, investigation or other
action may be asserted against the Corporation by a Governmental Entity at any
time in the future. The Corporation is not negotiating any final or draft
assessment or reassessment in respect of Taxes with any Governmental Entity and
the Corporation has not received any indication from any Governmental Entity
that an assessment or reassessment is proposed or may be proposed in respect of
any Taxes for any period ending on or prior to the Closing Date. There are no
facts of which the Corporation or a Principal Vendor is aware which would
constitute grounds for the assessment or reassessment of Taxes payable by the
Corporation for any period ending on or prior to the Closing Date, except in
respect of Taxes that are provided for in the Books and Records and the
Financial Statements. The Principal Vendors have no knowledge of any contingent
liabilities of the Corporation for Taxes or any grounds for an assessment or
reassessment of Taxes including, without limitation, the treatment of income,
expenses, credits or other claims for deduction under any Tax Return.

 

(v)The Corporation has withheld and collected all Taxes that are required by
applicable Law to be withheld or collected on or before the Closing Date and has
timely paid or remitted, and will continue until the Closing Date to pay and
remit, on a timely basis, the full amount of any Taxes that have been or will be
withheld or collected, to the applicable Governmental Entity. The Corporation
has obtained, reviewed and properly retained any material documentation required
in order to justify a reduction in or exemption from withholding tax.

 

(vi)All Tax records of the Corporation are in the possession of the Corporation
including for greater certainty Tax Returns, assessments, reassessments and
material documentation related to such Tax Returns filed with respect to period
ending at Closing.

 

(vii)The Corporation has duly accounted for all amounts on account of any sales
or transfer taxes (including goods and services tax, retail sales tax,
value-added tax and harmonized sales tax) required by Law to be collected by it
and has duly accounted for and remitted all such amounts within the time
required by Law.

 

(viii)There are no circumstances existing which could result in the application
to the Corporation of sections 78, 80, 80.01, 80.02, 80.03, 80.04 of the Tax Act
or any analogous provision of any comparable Law of any province or territory of
Canada.

 

(x)Non-arm’s Length Transactions. Except as disclosed in Schedule 3.2(x), there
are no outstanding amounts owing by the Corporation to any Person or to the
Corporation by any Person, with whom the Corporation was not dealing at arm’s
length at the time of the transaction as determined under the Tax Act at the
time such amounts became owing.

 

 

 

 19 

 

 



(y)Leased Assets. Schedule 3.2(y) sets out a list of all material personal
property, fixed assets and all other items leased by the Corporation.

 

(z)Compliance with Applicable Laws; Licenses. The Corporation owns, holds,
possesses or lawfully uses in the operation of the Business, all Licenses, if
any, which are necessary for it to conduct the Business as presently or
previously conducted or for the ownership and use of the Assets in material
compliance with all Laws. All Licenses material to the Corporation or the
Business are listed in Schedule 3.2(z). Each License is valid, subsisting and in
good standing, the Corporation is not in default or breach of any License,
except where such default or breach would not have a material adverse effect.
The Corporation has not received notice of any violation of any License and, to
the knowledge of the Principal Vendors, no proceeding is pending or threatened
to revoke or limit any License. Except as disclosed in Schedule 3.2(z):

 

(i)the Corporation has conducted and is conducting the Business in compliance
with all applicable Laws of each jurisdiction in which the Business is carried
on, and is not in breach of any such Laws, except for acts of non-compliance and
breaches which in the aggregate are not material; and

 

(ii)the Corporation is duly licensed, registered or qualified, where required,
in order to carry on the Business.

 

The Corporation has not received any communication from Health Canada in respect
of any deficiency in the Application that has not been cured or any
communication in respect of the delay or cancellation, or threatened delay or
cancellation, of the Application and to the knowledge of the Corporation and the
Principal Vendors, the Application is in good standing.

 

(aa)No Loans to Directors. Etc. Except as set out in Schedule 3.2(aa), the
Corporation has no outstanding loans or indebtedness (other than the normal
salaries, bonuses, fringe benefits and obligations to reimburse for expenses
incurred on behalf of the Corporation in the normal course of employment) which
has been made or incurred to any director, officer, shareholder, employee or
relative of any of the foregoing, or to any former director, officer,
shareholder, employee or relative of any of the foregoing, of the Corporation,
or to any Person not dealing at arm’s length with the Corporation.

 

(bb)Material Contracts. Except as disclosed in Schedule 3.2(bb), the Corporation
is not a party to any:

 

(i)material written Contract or commitment for the employment of any director,
officer, employee, broker or agent;

 

(ii)Contracts with or commitments to any labour union or employee association,
and none of the Vendors or the Corporation has conducted negotiations with
respect to any such future Contracts or commitments and there are no attempts to
organize or establish any labour union or employee association with respect to
the Corporation;

 

(iii)Material Contract or a Contract in the Ordinary Course that cannot be
terminated on 30 days’ notice or less;

 

(iv)continuing Contract or commitment for the purchase of materials, supplies,
equipment or services, except in the Ordinary Course;

 

(v)Employee Plans;

 

(vi)Material Contract or commitment not completed on or before twelve (12)
months from the Closing Date for the purchase or sale of any fixed or capital
assets;

 

(vii)Contract or commitment to make any gift of any of its property;

 

 

 

 20 

 

 



(viii)trust indenture, mortgage, promissory note, loan agreement or other
Contract or agreement for the borrowing of money, any currency exchange,
commodities or other hedging arrangement or any leasing transaction of the type
required to be capitalized in accordance with GAAP;

 

(ix)non-competition, confidentiality, secrecy, restricted use or non-disclosure
Contract or agreement or any Contract or agreement limiting the ability of the
Corporation to carry on the Business;

 

(x)undertaking given to any Governmental Entity;

 

(xi)agreement with any Person with whom the Corporation was not dealing at arm’s
length at the time of the entering into of such agreement as determined under
the Tax Act;

 

(xii)software licence agreements in respect of any software used in the Business
and intellectual property license agreements in respect of Intellectual
Property; or

 

(xiii)Contract, agreement or other instrument which materially adversely affects
the Business or the condition of any of its material assets or properties; and

 

true and complete copies of all of the Contracts and commitments disclosed in
Schedule 3.2(bb) have been made available to the Purchaser.

 

(cc)No Default. The Corporation is not in default or breach of any of its
obligations under any one or more Material Contract to which it is a party or by
which it may be bound. There exists no state of facts which, after notice or
lapse of time or both, would constitute such a default or breach under such
Material Contract. All such Material Contracts are in good standing, have been
complied with in all material respects and the Corporation, is, and will
continue to be, entitled to all material benefits thereunder.

 

(dd)Guarantees. The Corporation is not a party to or bound by any agreement of
guarantee, indemnification or any other like commitment of, or in respect of,
the obligations, liabilities (contingent or otherwise) or indebtedness of any
Person.

 

(ee)Intellectual Property/Software.

 

(i)The Intellectual Property disclosed in Schedule 3.2(ee) represents all of the
Intellectual Property owned or licensed by the Corporation. The Corporation has
the sole and exclusive right to use such Intellectual Property, and has the
right to use the Intellectual Property licensed by it in the manner now being
used in the Business. The Corporation owns all rights in software comprising the
Intellectual Property owned or licensed by the Corporation free from any Claim
of employees or individual contractors who authored such software. Copies of all
registrations made by the Corporation with respect to Intellectual Property
owned by the Corporation are listed in Schedule 3.2(ee). The Intellectual
Property owned by the Corporation does not infringe upon the Intellectual
Property of any other Person, and, as of the date of this Agreement, to the
knowledge of the Principal Vendors, no Person is infringing the Intellectual
Property owned or licensed by the Corporation.

 

(ii)No Person has challenged or objected to the exclusive right of the
Corporation to use the Intellectual Property or software owned by the
Corporation.

 

(iii)The Intellectual Property used in the Business constitutes all Intellectual
Property necessary and material to the operation of the Business. Such
Intellectual Property is operational in all material respects for its intended
purposes and is sufficient to conduct the Business as it is now conducted.

 

 

 

 

 21 

 

 



(iv)Schedule 3.2(ee) lists all of the agreements, commitments and Contracts in
respect of the software, information technology, information-technology related
outsourcing, networking, communications and technology services licensed to or
made available to, or otherwise used in the Business. The software licensed by
the Corporation is validly licensed to the Corporation pursuant to a Contract or
a licence agreement specifically identified in Schedule 3.2(ee).

 

(v)The Corporation is not a party to any Contract or commitment to pay any
royalty, licence or other fee with respect to the use of the Intellectual
Property used in the Business. The Corporation has obtained a sufficient number
of copies of any software to comply with the terms of its associated licences,
given the number of users thereof.

 

(ff)Employment Matters.

 

(i)Schedule 3.2(ff) discloses, as of the date of this Agreement:

 

A.the names of all employees of the Corporation;

 

B.their position/title;

 

C.their status (i.e. full time, part time, temporary, casual, seasonal, co-op
student);

 

D.their total annual remuneration, including a breakdown of (1) base salary, (2)
bonus or other incentive compensation, if any; and (3) severance or change of
control payments;

 

E.their hire date; and

 

F.whether any employees are on any approved or statutory leave of absence, and
if so, the reason for such absence and the expected date of return.

 

(ii)The Corporation is in compliance with all Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
and to the knowledge of the Principal Vendors, has not and is not engaged in any
unfair labour practice. As of the date of this Agreement, no written notice has
been received by the Corporation or the Vendors notifying the Corporation that
the Corporation has engaged in, or is engaging in, any unfair labour practice.

 

(iii)As of the date of this Agreement, no unfair labour practice complaint
against the Corporation is pending before any labour relations board or similar
Governmental Entity.

 

(iv)Except as disclosed in Schedule 3.2(ff), there are no written employment
Contracts with any directors, officers or employees of the Corporation.

 

(v)Except as disclosed in Schedule 3.2(ff), no employee, officer, director,
agent, consultant or advisor of the Corporation has any agreement binding upon
the Corporation to the effect that the length of notice of termination or
severance or termination payment required to terminate his or her employment or
retainer or any combination thereof or any entitlement upon the completion of
the transactions contemplated by this Agreement or as a result of any other
change of control of the Corporation, is other than such as results under
applicable Law. All of the employees of the Corporation can be terminated on
adequate notice at common law.

 

(vi)No officer or Key Employee, or any group of Key Employees, has given notice,
oral or written, of an intention to cease being employed with the Corporation,
and the Corporation does not intend to terminate the employment of any officer,
Key Employee or group of Key Employees.

 

 

 

 

 22 

 

 



(vii)The Corporation has paid in full all amounts owing to employees under the
Employment Standards Act (Ontario), and there are no claims or, to the knowledge
of the Principal Vendors, potential claims against the Corporation by former
employees for wrongful dismissal.

 

(viii)All vacation pay for employees of the Corporation is properly reflected
and accrued in the books and accounts of the Corporation.

 

(ix)The Corporation is in compliance with applicable workers’ compensation Laws
made pursuant thereto and there are no outstanding assessments, levies or
penalties thereunder.

 

(gg)Employee Plans.

 

(i)All Employee Plans are listed in Schedule 3.2(gg) and the Corporation has
made available to the Purchaser true, complete and up-to-date copies of all
current plan documents and all amendments thereto together with, as applicable,
all current funding agreements, the most current summary descriptions of the
Employee Plans provided to past or present participants therein, the financial
statements, if any, and all Material Contracts relating to Employee Plans with
respect to which the Corporation may have any liability, including insurance
Contracts, investment management Contracts, subscription and participation
agreements, record keeping agreements and other services agreements.

 

(ii)The Corporation has not ever sponsored or participated in any pension plan,
including any defined benefit pension plan.

 

(iii)All of the Employee Plans are, and have been since their establishment,
duly registered where required by applicable Laws and are in good standing
thereunder (including registration with the relevant Tax authorities where such
registration is required to qualify for Tax exemption or other beneficial Tax
status), and all employer obligations in respect of the Employee Plans
(including the administration thereof), required under applicable Laws and their
terms have been satisfied and there are no outstanding defaults or violations in
respect thereof.

 

(iv)Other than routine claims for benefits, no Employee Plan is subject to any
pending action, investigation, examination, claim (including claims for Taxes)
or any other proceeding initiated by any Person, and there exists no state of
facts which could reasonably be expected to give rise to any such action,
investigation, examination, claim or other proceeding.

 

(v)No insurance policy or any other agreement affecting any Employee Plan
requires or permits a retroactive increase in contributions, premiums or other
payments due under such insurance policy or agreement. The level of insurance
reserves under each insured Employee Plan is reasonable and sufficient to
provide for all incurred but unreported claims.

 

(hh)Commissions etc. Pursuant to this Transaction. The Corporation does not have
any obligation to pay, and has not paid, any commission or fee in respect of the
transaction contemplated by this Agreement.

 

(ii)Insurance. Schedule 3.2(ii) lists all insurance policies maintained by the
Corporation or under which the Corporation is covered in respect of its
properties, assets, business or personnel as of the date hereof. Such insurance
policies are in full force and effect and the Corporation is not in default with
respect to the payment of any premium or compliance with any of the provisions
contained in any such insurance policies. There has not been any Material
Adverse Change in the relationship of the Corporation with its insurers, the
availability of coverage, or in the premiums payable pursuant to the policies.
Schedule 3.2(ii) includes a list setting forth any and all claims, with
reasonable particulars, made under any policies of insurance maintained by or
for the benefit of the Corporation since incorporation. Copies of all insurance
policies of the Corporation and the most recent inspection reports received from
insurance underwriters have been delivered to the Purchaser.

 

 

 

 

 23 

 

 



(jj)Environmental Matters.

 

(i)To the knowledge of the Principal Vendors, the Real Property has never been
used for the disposal of waste.

 

(ii)To the knowledge of the Principal Vendors, there are no underground storage
tanks on the Real Property.

 

(iii)To the knowledge of the Principal Vendors, no Hazardous Substances have
been Released, disposed of, or are otherwise present, in soil or groundwater at
the Real Property at concentrations that (A) do not comply with any applicable
Environmental Law; (B) give rise to liability under any applicable Environmental
Law; or (C) interfere with the continued operation of the Business.

 

(iv)To the knowledge of the Principal Vendors, no properties adjacent to the
Real Property are contaminated where such contamination could, if it migrated to
a Real Property have a material adverse effect on such property.

 

(v)The Corporation is not currently subject to any order issued by a
Governmental Entity and has not been required by any Governmental Entity to (A)
alter the Real Property in a material way in order to be in compliance with
Environmental Laws, or (B) perform any environmental closure, decommissioning,
rehabilitation, restoration or post-remedial investigations, on, about, or in
connection with any real property.

 

(vi)Schedule 3.2(jj) lists all reports and documents relating to the
environmental matters affecting the Corporation or the Real Property which are
in the possession or under the control of the Corporation. Copies of all such
reports and documents have been provided to the Purchaser. To the knowledge of
the Principal Vendors, there are no other reports or documents relating to
environmental matters affecting the Corporation or the Real Property which have
not been made available to the Purchaser whether by reason of confidentiality
restrictions or otherwise.

 

(kk)Absence of Certain Business Practices. None of the Vendors, the Corporation,
nor any other Affiliate or agent thereof, nor any other Person acting on behalf
of or associated therewith, acting alone or together, have: (i) received,
directly or indirectly, any rebates, payments, commissions, promotional
allowances or any other economic benefits, regardless of their nature or type,
from any customer, supplier, employee or agent of any customer or supplier; or
(ii) directly or indirectly given or agreed to give any money, gift or similar
benefit to any customer, supplier, employee or agent of any customer or
supplier, any official or employee of any government (domestic or foreign), or
any political party or candidate for office (domestic or foreign), or other
Person who was, is or may be in a position to help or hinder the Business (or
assist the Corporation in connection with any actual or proposed transaction),
in each case which (A) may subject the Vendors or the Corporation to any damage
or penalty in any civil, criminal or governmental litigation or proceeding, (B)
if not given in the past, may have had an adverse effect on the Assets,
business, operations or prospects of the Corporation, or (C) if not continued in
the future, may have a Material Adverse Change.

 

(ll)Bank Accounts. Schedule 3.2(ll) sets forth (i) the name of each bank, trust
company or other financial institution and stock or other broker with which the
Corporation has an account, credit line or safe deposit box or vault, (ii) the
names of all Persons authorized to draw thereon or to have access to any safe
deposit box or vault, (iii) the purpose of each such account, safe deposit box
or vault, and (iv) the names of all Persons authorized by proxies, powers of
attorney or other like instrument to act on behalf of the Corporation in matters
concerning any of its business or affairs. Except as otherwise set forth in
Schedule 3.2(ll), no such proxies, powers of attorney or other like instruments
are irrevocable. No Vendor has any account, safety deposit box or vault which is
or has in the past been used in connection with any activity related directly or
indirectly, to the Business.

 

(mm)No Bankruptcy or Insolvency. The Corporation is not insolvent under any
applicable laws and there is no bankruptcy, liquidation, dissolution, winding-up
or other similar proposal or proceeding or other legal proceeding in progress,
pending, contingent or, to the knowledge of the Principal Vendors, threatened by
or against the Corporation, before any judicial, governmental or administrative
body or authority in respect of the foregoing, or in respect of any general
assignment, arrangement or compromise with creditors or appointment of a
receiver or manager with respect to any of its assets or execution or distress
levied upon any of its assets;

 

 

 

 

 24 

 

 



(nn)Disclosure. No representation or warranty contained in Section 3.2 of this
Agreement, and no statement contained in any Schedule hereto or in Ancillary
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact which is necessary in order to
make the statements contained therein not misleading.

 

The representations and warranties of the Principal Vendors in Section 3.2 shall
survive Closing for the applicable time set forth in Sections 6.4(c) and (d) and
not be merged in any conveyance of other documents provided pursuant to this
Agreement.

 

3.3By the Purchaser and Purchaser Parent.

 

The Purchaser and the Purchaser Parent represent and warrant to the Corporation
and the Vendors as follows and acknowledge that the Corporation and the Vendors
are relying upon such representations and warranties in entering into this
Agreement and in connection with the completion of the transactions contemplated
herein:

 

(a)Incorporation and Power. The Purchaser and the Purchaser parent are duly
incorporated and organized under the Laws of their jurisdiction of incorporation
and have all necessary corporate power and authority to execute and deliver, and
to observe and perform, their covenants and obligations under this Agreement and
each of the Ancillary Agreements to which they may be a party.

 

(b)Required Authorizations. There is no requirement to make any filing with,
give any notice to, or obtain any authorization of, any Governmental Entity as a
condition to the lawful completion of the transactions contemplated by this
Agreement.

 

(c)Corporate Authorization. The execution and delivery of and performance by the
Purchaser and the Purchaser Parent of each of the Ancillary Agreements to which
it may be a party and the consummation of the transactions contemplated by them
have been duly authorized by all necessary corporate action on the part of the
Purchaser and the Purchaser Parent.

 

(d)No Conflict. The execution and delivery of and performance by the Purchaser
and the Purchaser Parent of this Agreement and each of the Ancillary Agreements
to which it is a party:

 

(i)does not and will not (or would not with the giving of notice, the lapse of
time or the happening of any other event or condition) constitute or result in a
violation or breach of, or conflict with, or allow any other Person to exercise
any rights under, any of the terms or provisions of its constating documents or
by-laws;

 

(ii)does not and will not (or would not with the giving of notice, the lapse of
time or the happening or any other event or condition) constitute or result in a
breach or violation of, or conflict with or allow any other Person to exercise
any rights under, any of the terms or provisions of any Contracts to which it is
a party; and

 

(iii)does not and will not result in the violation of any Law.

 

(e)Enforceability. This Agreement has been, and each other document executed and
delivered by the Purchaser and the Purchaser Parent pursuant hereto will on
Closing be, duly executed and delivered by the Purchaser and the Purchaser
Parent, and this Agreement constitutes, and each other document executed and
delivered by the Purchaser and the Purchaser Parent pursuant hereto on Closing
will constitute, a valid and binding obligation of the Purchaser and the
Purchaser Parent enforceable against the Purchaser and the Purchaser Parent in
accordance with its terms, subject, as to enforcement, to applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights generally and to equitable principles of general application (regardless
of whether enforcement is sought in a proceeding in equity or at Law).

 

 

 

 25 

 

 



(f)Required Consents. There is no requirement to obtain any consent, approval or
waiver of a party under any Contract to which the Purchaser is a party to any of
the transactions contemplated by this Agreement.

 

(g)Authorized and Issued Capital of Purchaser Parent.

 

(i)The authorized capital of the Purchaser Parent consists of 100,000,000 shares
of Common Stock, par value $0.001 per share, of which 17,960,741 shares are
issued and outstanding and 10,000,000 shares of Preferred Shares, of which
60,000 Class “A Convertible Preferred Shares are issued and outstanding All
issued and outstanding shares have been fully paid and are non-assessable. Each
share of Series A Convertible Preferred Stock is convertible into 1,250 shares
of common stock and vote on an as converted basis. The rights and designations
of these Preferred Shares include the following:

 

A.entitles the holder thereof to 1,250 votes on all matters submitted to a vote
of the shareholders;

 

B.the holders of outstanding Series A Convertible Preferred Stock shall only be
entitled to receive dividends upon declaration by the Board of Directors of a
dividend payable on our Common Stock whereupon the holders of the Series A
Convertible Preferred Stock shall receive a dividend on the number of shares of
Common Stock in to which each share of Series A Convertible Preferred Stock is
convertible;

 

C.each Series A Preferred Share is convertible into 1,250 shares of Common
Stock; and

 

D.not redeemable.

 

(ii)No shares or other securities of the Purchaser Parent have been issued in
violation of any Laws, the articles of incorporation, by-laws or other
constating documents of the Purchaser Parent or the terms of any shareholders’
agreement or any agreement to which the Purchaser Parent is a party or by which
it is bound.

 

(iii)There are no shareholders’ agreements, pooling agreements, escrow
agreements, voting trusts or other similar agreements with respect to the
ownership or voting of any of the shares of the Purchaser Parent which are
effective as of the date hereof.

 

(h)Disclosure. No representation or warranty contained in Section 3.3 of this
Agreement, and no statement contained in any Schedule hereto or in Ancillary
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact which is necessary in order to
make the statements contained therein not misleading.

 

(i)Shell Company. Purchaser Parent is currently classified as a “shell company”
under applicable US securities laws.

 

The representations and warranties of the Purchaser in Section 3.3 shall survive
Closing for the applicable time set forth in Section 6.4(e) and not be merged in
any conveyance of other documents provided pursuant to this Agreement.

 

Article 4
COVENANTS OF THE PARTIES

 

4.1Conduct of Business of the Corporation.

 

(1)During the Interim Period, the Corporation shall, and the Vendors shall cause
the Corporation to, conduct its operations in the ordinary and usual course of
business.

 

 

 

 26 

 

 



(2)Without limiting the generality of Section 4.1(1), the Corporation shall, and
the Vendors will cause the Corporation to:

 

(a)use commercially reasonable efforts to preserve intact the current business
organization of the Corporation, keep available the services of the present
employees and agents of the Corporation and maintain good relations with, and
the goodwill of, suppliers, customers, landlords, creditors, distributors and
all other Persons having business relationships with the Corporation;

 

(b)pay and discharge the liabilities of the Corporation in the Ordinary Course,
except those being contested in good faith;

 

(c)use commercially reasonable efforts to retain possession and control of the
Assets and preserve the confidentiality of any confidential or proprietary
information of the Business or the Corporation;

 

(d)use commercially reasonable efforts to not cause or permit to exist a breach
of any representations and warranties of the Vendors contained in this Agreement
and to conduct the Business in such a manner that on the Closing Date such
representations and warranties shall be true, correct and complete as if they
were made on and as of such date; and

 

(e)if requested by the Purchaser, report to the Purchaser regarding the status
of the Ataraxia Litigation.

 

(3)At least three (3) days prior to the Closing Date, the Corporation shall
permit the Purchaser or its representatives to have access to the Books and
Records of the Corporation to verify: (a) cash on hand; (b) payables; and (c)
the indebtedness of the Corporation.

 

4.2Actions to Satisfy Closing Conditions.

 

(1)The Corporation and each of the Vendors shall take and cause the Corporation
to take all such actions as are within their power to control and to use
commercially reasonable efforts to cause other actions to be taken which are not
within its power to control, so as to ensure compliance with all of the
conditions set forth in Section 5.1, including ensuring that during the Interim
Period and at Closing, there is no breach of any of their representations and
warranties.

 

(2)The Purchaser shall take all such actions as are within its power to control
and to use commercially reasonable efforts to cause other actions to be taken
which are not within its power to control, so as to ensure compliance with all
of the conditions set forth in Section 5.2, including ensuring that during the
Interim Period and at Closing, there is no breach of any of its representations
and warranties.

 

4.3Transfer of the Purchased Securities

 

(1)The Vendors shall take all necessary steps and corporate proceedings to
permit good title to the Purchased Shares to be duly and validly transferred and
assigned to the Purchaser at the Closing Time, free of all Encumbrances other
than the restrictions on transfer, if any, contained in the articles of the
Corporation, subject to the Share Pledge Agreements and the satisfaction of the
Purchaser Notes.

 

(2)The Principal Vendors shall take all necessary steps and proceedings to
permit good title to the Shareholder Loans to be duly and validly transferred
and assigned to the Purchaser at the Closing Time, free of all Encumbrances.

 

4.4Request for Consents

 

The Corporation will use commercially reasonable efforts to obtain or cause to
be obtained, prior to the Closing Time, all Consents, approvals and waivers that
are required by the terms of the Contracts to which the Corporation is a party
in order to complete the transactions contemplated by this Agreement, including
the Consents, approvals and waivers described in Schedule 3.2(f). Such Consents,
approvals and waivers will be upon such terms as are acceptable to the
Purchaser, acting reasonably. The Purchaser will co-operate in obtaining such
Consents, approvals and waivers.

 

 

 



 27 

 

 

4.5Filings and Authorizations

 

Each of the Vendors and the Purchaser, as promptly as practicable after the
execution of this Agreement, will (a) make, or cause to be made, all filings and
submissions under all Laws applicable to it, that are required for it to
consummate the purchase and sale of the Purchased Shares and Shareholder Loans
in accordance with the terms of this Agreement, (b) use commercially reasonable
efforts to obtain, or cause to be obtained any consent, approval or waiver
described in Section 4.4, (c) use commercially reasonable efforts to obtain, or
cause to be obtained, all authorizations necessary or advisable to be obtained
by it in order to consummate such transfer, and (d) use commercially reasonable
efforts to take, or cause to be taken, all other actions necessary, proper or
advisable in order for it to fulfil its obligations under this Agreement.

 

4.6Notice of Untrue Representation or Warranty

 

The Vendors shall promptly notify, in writing, the Purchaser, and the Purchaser
shall promptly notify, in writing, the Vendors, upon any representation or
warranty made by it or them, as the case may be, contained in this Agreement or
any Ancillary Agreement becoming untrue or incorrect during the Interim Period
and for the purposes of this Section 4.6 each representation and warranty shall
be deemed to be given at and as of all times during the Interim Period. Any such
notification shall set out particulars of the untrue or incorrect representation
or warranty and details of any actions being taken by the Vendors or the
Purchaser, as the case may be, to rectify that state of affairs.

 

4.7Personal Information

 

Each Party shall comply with Privacy Law in the course of collecting, using and
disclosing Transaction Personal Information. The Purchaser shall collect
Transaction Personal Information prior to the Closing Time only for purposes
related to the transactions contemplated by this Agreement and as is necessary
to determine whether to proceed with such transactions in connection with its
investigations of the Corporation and the Business, and the Assets and, if the
Purchaser does not elect to terminate this Agreement as provided herein, for the
completion of such transactions. During the Interim Period, the Purchaser shall
not disclose Transaction Personal Information to any Person other than to its
respective representatives who are evaluating and advising on the transactions
contemplated by this Agreement. If the Vendors or the Purchaser terminates this
Agreement as provided herein, the Purchaser shall promptly deliver to the
Vendors, or, at the option of the Purchaser, destroy, all Transaction Personal
Information in its possession or in the possession of any of its
Representatives, including all copies, reproductions, summaries or extracts
thereof.

 

4.8Input Tax Credit Refunds

 

(1)The Purchaser and the Corporation covenant agree to absolutely and
irrevocably assign and set over to the Principal Vendors the full amount of any
refunds received by the Corporation for input tax credits relating to all
reporting periods prior to the Closing Date in addition to the full amount of
the refund received for the Input Tax Credit claimed for the P2P Green Power
Payment (collectively the “HST Refunds”).

 

(2)The Purchaser covenants to promptly and duly claim all input tax credits
which the Corporation is or will be entitled to, including in respect of the P2P
Green Power Payment.

 

(3)If possible, the Purchaser and the Corporation agree to irrevocably authorize
and direct the Canada Revenue Agency to pay the HST Refunds to the Principal
Vendors, as they may direct, in writing. In the event that the HST Refunds or
any part thereof are paid to the Corporation, the Purchaser covenants and
undertakes to deliver the HST Rebates (or such part thereof paid to the
Corporation) to the Principal Vendors without deduction and agrees that the
Purchaser and Corporation are trustees of such funds for the absolute benefit of
the Principal Vendors until so delivered to the Principal Vendors.

 

(4)The Purchaser and the Corporation agree, without delay or charge, to execute
all such applications and to provide all such other assurances and to perform
any such acts as may be reasonably required by the Canada Revenue Agency to give
full force and effect to the provisions hereof.

 

 

 

 

 28 

 



 

Article 5
CONDITIONS

 

5.1Purchaser’s Conditions.

 

(1)The obligation of the Purchaser to complete the transaction contemplated
herein is subject to the satisfaction of, or compliance with, at or before the
Closing Time, each of the following conditions (each of which is acknowledged to
be for the exclusive benefit of the Purchaser and, except as otherwise required
by Law, may be waived by it in whole or in part):

 

(a)Accuracy of Representations. The representations and warranties of the
Vendors and the Corporation, made in or pursuant to this Agreement shall be true
and correct (i) in all material respects, to the extent not already qualified by
“material” or “materially”; and (ii) in all respects, to the extent already
qualified by “material” or “materially”, in each case as at the Closing Time
with the same force and effect as if made at and as of the Closing Time (except
as such representations and warranties may be affected by the occurrence of
events or transactions contemplated and permitted hereby) and the Vendors and
the Corporation (by a senior officer) shall have executed and delivered to the
Purchaser a certificate signed on their respective behalves to that effect.

 

(b)Performance of Agreements. Each of the Vendors and the Corporation shall have
performed (i) in all material respects, to the extent not already qualified by
“material” or “materially”; and (ii) in all respects, to the extent already
qualified by “material” or “materially”, all of its or their obligations under
this Agreement to be performed by it or them at or prior to the Closing Time and
the Vendors and the Corporation (by a senior officer) shall have executed and
delivered to the Purchaser a certificate signed on their respective behalves to
that effect.

 

(c)Closing Documents and Proceedings. All documents of the Vendors and the
Corporation required for the due authorization and completion of the purchase
and sale of the Purchased Shares and Shareholder Loans contemplated hereby, and
all material actions and proceedings taken on or prior to the Closing Date by
the Vendors in connection with the performance by the Vendors of their
obligations under this Agreement, shall be satisfactory to the Purchaser and its
counsel, acting reasonably, and the Purchaser shall have received copies of all
such documents or other evidence as it may reasonably request.

 

(d)No Material Adverse Change. No Material Adverse Change shall have occurred.

 

(e)No Action to Restrain. No action or proceeding shall be pending by any Person
to restrain or prohibit the completion of the transactions contemplated herein.

 

(f)No Indebtedness. At the Closing Time the Corporation shall have no
indebtedness other than the Shareholder Loans and Mortgages.

 

(g)Discharge of Mortgages. At the Closing Time, the Principal Vendors shall
ensure that the Mortgages are discharged from the Real Property, including the
registration of a Discharge with respect to the Mortgages on title to the Real
Property, with the Land Registry Office. However, the Purchaser may request to
have the Mortgages assigned to the Purchaser, by the respective mortgagees of
the Mortgages, instead of the registration of a Discharge, on terms satisfactory
to the Purchaser.

 

(h)Transfer of Purchased Securities. At or before the Closing Time, the Vendors
will cause all necessary steps and corporate proceedings to be taken in order to
permit the Purchased Shares and Shareholder Loans, as applicable, to be duly
transferred to the Purchaser free and clear of all Encumbrances.

 

(i)Stock Transfers. At the Closing Time, certificate(s) representing the
Purchased Shares duly endorsed in favour of the Purchaser, or accompanied by
stock transfer powers of attorney duly executed in favour of the Purchaser by
each of the Vendors, shall be delivered to the custodian appointed pursuant to
the Share Pledge Agreements.

 

 

 

 

 29 

 

 



(j)Assignment Agreement. At the Closing Time, the Principal Vendors shall
execute and deliver to the Purchaser an assignment agreement (acknowledged and
agreed to by the Corporation), in a form acceptable to the Purchaser and the
Principal Vendors giving effect to the assignment by the Principal Vendors of
all of their right, title and interest in and to the Shareholder Loans.

 

(k)Resignation of Officers and Directors. At or before the Closing Time, the
Corporation will cause each person who is a director or officer of the
Corporation, as applicable, other than such person(s) as may be designated in
writing by the Purchaser, to submit his or her written resignation as a director
or officer to the Corporation which will be effective at the Closing Time.

 

(l)Employment Agreements. At the Closing Time, each of the Key Employees shall
have entered into short-term employment agreements with the Corporation, in a
form acceptable to the Corporation in its sole discretion, acting reasonably,
providing that such individuals shall continue to assist the Corporation with
the Application and related issuance to the Corporation of a producer’s license
under the ACMPR and shall act as a “senior person in charge”, “responsible
person in charge” or “alternate responsible person in charge” as applicable.

 

(m)Consents. At or before the Closing Time, the Vendors will have obtained all
Consents referenced in Schedule 3.2(f) hereof.

 

(n)Releases by the Vendors. At the Closing Time, the Vendors and the directors
and officers of the Corporation referenced in Section 5.1(1)(k) will execute and
deliver to the Purchaser a release of the Corporation, its directors, officers,
employees and agents in a form satisfactory to the Purchaser and its counsel,
acting reasonably.

 

(o)Release by the Principal Vendors. At the Closing Time, the Principal Vendors
will deliver releases in favour of the Purchaser and the Corporation or an
undertaking on their part, in form satisfactory to Purchaser, that they will
release their liens promptly after Closing.

 

(p)No Options, Warrants etc. At the Closing Time, any and all agreements and
other commitments to issue options, warrants, shares or other securities in the
capital of the Corporation shall have been terminated and full releases shall
have been obtained for the benefit of the Corporation from the holders thereof,
in form acceptable to the Purchaser acting reasonably.

 

(q)Restrictive Covenant Agreement. At the Closing Time, each of the Principal
Vendors will execute and deliver to the Corporation and the Purchaser a
non-solicitation and confidentiality agreement in a form satisfactory to the
Purchaser and its counsel, acting reasonably.

 

(r)Registration Rights Agreement. At the Closing Time, each of the Principal
Vendors will execute and deliver to the Purchaser Parent, and the Purchaser
Parent shall execute and deliver to the Principal Vendors, that certain
Registration Rights Agreement attached hereto as Schedule 5.1(s).

 

(2)If any of the conditions contained in this Section 5.1 shall not be fulfilled
or performed at or before the Closing Time, the Purchaser may, by written notice
to the Vendors, terminate this Agreement, whereupon the Deposit shall forthwith
be returned to the Purchaser by the Principal Vendors (which obligation shall be
joint and several) and the Purchaser shall thereupon, except as otherwise
provided herein, be released from its obligations under this Agreement, provided
that any of the said conditions may, except as otherwise required by Law, be
waived in whole or in part by the Purchaser at any time without prejudice to its
right of termination in the event of a non-fulfillment and/or non-performance of
any other condition or conditions.

 

5.2Vendors’ Conditions.

 

(1)The obligation of the Vendors to complete the transaction contemplated
hereunder is subject to the satisfaction of, or compliance with, at or before
the Closing Time, each of the following conditions (each of which is
acknowledged to be for the exclusive benefit of the Vendors and, except as
otherwise required by Law, may be waived by them in whole or in part):

 

 

 

 

 30 

 

 



(a)Accuracy of Representations. The representations and warranties of the
Purchaser made in or pursuant to this Agreement shall be true and correct (i) in
all material respects, to the extent not already qualified by “material” or
“materially”; and (ii) in all respects, to the extent already qualified by
“material” or “materially”, in each case as at the Closing Time with the same
force and effect as if made at and as of the Closing Time (except as such
representations and warranties may be affected by the occurrence of events or
transactions contemplated and permitted hereby) and the Purchaser shall have
executed and delivered to the Vendors and the Corporation a certificate signed
on its behalf by a senior officer to that effect.

 

(b)Performance of Agreements by Purchaser. The Purchaser shall have performed
(i) in all material respects, to the extent not already qualified by “material”
or “materially”; and (ii) in all respects, to the extent already qualified by
“material” or “materially”, all its obligations under this Agreement to be
performed by it at or prior to the Closing Time and the Purchaser shall have
executed and delivered to the Vendors and the Purchaser a certificate signed on
its behalf by a senior officer to that effect.

 

(c)Balance of Loan Purchase Price. The Purchaser shall have delivered to the
Principal Vendors’ lawyers, Burns Associates In Trust, by wire transfer or
certified cheque drawn from the Purchaser’s lawyers’ trust account, of
immediately available funds, the First Advance as contemplated in Section
2.3(a).

 

(d)Assignment Agreement. At the Closing Time, the Purchaser shall execute and
deliver to the Principal Vendors the assignment agreement referenced in Section
5.1(1)(k).

 

(e)Releases by the Corporation. At the Closing Time, the Corporation will
execute and deliver to the directors and officers of the Corporation referenced
in Section 5.1(1)(k) a release in a form satisfactory to such individuals and
their respective counsel, acting reasonably.

 

(f)Closing Documents and Proceedings. All documents of the Purchaser required
for the due authorization and completion of the purchase and sale of the
Purchased Shares contemplated hereby, and all material actions and proceedings
taken on or prior to the Closing Date by the Purchaser in connection with the
performance by the Purchaser of its obligations under this Agreement shall be
satisfactory to the Vendors and their counsel, acting reasonably, and the
Vendors shall have received copies of all such documents or other evidence as
they may reasonably request.

 

(g)No Action to Restrain. No action or proceeding shall be pending by any Person
to restrain or prohibit the completion of the transactions contemplated herein.

 

(h)Purchaser Notes and Share Pledge Agreements. The Purchaser shall have
delivered to the Vendors duly executed and original copies of the Purchaser
Notes and the Share Pledge Agreements.

 

(2)If any of the conditions contained in this Section 5.2 shall not be fulfilled
or performed at or before the Closing Time, the Vendors may, by written notice
to the Purchaser, terminate this Agreement and the Vendors shall thereupon,
except as otherwise provided herein, be released from their obligations under
this Agreement, provided that any of the said conditions may, except as
otherwise required by Law, be waived in whole or in part by the Vendors at any
time without prejudice to their right of termination in the event of a
non-fulfillment and/or non-performance of any other condition or conditions.

 

 

 

 

 31 

 

 



Article 6
INDEMNIFICATION

 

6.1Vendors’ Indemnity of the Purchaser.

 

(1)Subject to the provisions of this Article 6, each Vendor shall indemnify and
save each of the Purchaser and the Corporation, and each of their respective
shareholders, Affiliates, principals, directors, officers, employees, agents and
representatives, harmless of and from, and will pay for, any Claims suffered by,
imposed upon or asserted against it or any of them as a result of, in respect
of, connected with, or arising out of, under, or pursuant to:

 

(a)any breach or inaccuracy of any representation or warranty given by such
Vendor contained in Section 3.1 or the corresponding representations and
warranties contained in the certificates to be delivered pursuant to Sections
5.1(1)(a) and (c); and

 

(b)any failure of such Vendor to perform or fulfil any of its covenants or
obligations under this Agreement.

 

(2)Subject to the provisions of this Article 6, each Principal Vendor shall
jointly and severally indemnify and save the Purchaser and its shareholders,
Affiliates, principals, directors, officers, employees, agents and
representatives, harmless of and from, and will pay for, any Claims suffered by,
imposed upon or asserted against it or any of them as a result of, in respect
of, connected with, or arising out of, under, or pursuant to:

 

(a)any breach or inaccuracy of any representation or warranty given by the
Corporation and the Principal Vendors contained in Section 3.2 or the
corresponding representations and warranties contained in the certificates to be
delivered by them pursuant to Section 5.1(1)(a) and (c);

 

(b)any and all Taxes payable, collectible, collected or remittable (i) in
respect of any taxation year or period ending on or prior to the Closing Date;
(ii) in the case of any taxation year or period beginning before and ending
after the Closing Date, in respect of the portion of such period ending on and
including the Closing Date, in each case at such time as the Purchaser or the
Corporation receives an assessment, reassessment or other form of recognized
document assessing liability for such Taxes;

 

(c)the Ataraxia Litigation and any other litigation and litigation matters or
litigation related Claims that pertain to a matter that occurred prior to the
Closing Date, whether or not listed or disclosed in Schedule 3.2(u); and

 

(d)any Claims made by shareholders of the Corporation for acts or omissions
occurring prior to the Closing Time.

 

6.2Purchaser’s Indemnity of the Vendors.

 

Subject to the provisions of this Article 6, the Purchaser will indemnify and
save the Vendors and each of their respective shareholders, directors, officers,
trustees, employees, agents, principals and representatives harmless of and
from, and will pay for, any Claims suffered by, imposed upon or asserted against
it or any of them as a result of, in respect of, connected with, or arising out
of, under or pursuant to:

 

(a)any breach or inaccuracy of any representation or warranty given by the
Purchaser contained in this Agreement or the certificates to be delivered
pursuant to Sections 5.2(1)(a) and (b), for which a notice of claim under
Section 6.3 has been provided to the Purchaser within the applicable period
specified in Section 6.3; and

 

(b)any failure of the Purchaser to perform or fulfil any of its covenants or
obligations under this Agreement.

 

 

 

 

 32 

 

 



6.3Indemnification of Third Party Claims

 

The following provisions shall be applicable to any and all Claims (a “Third
Party Claim”) made against a Party (the “Indemnified Party”) by a Person other
than the particular Indemnified Party or any of its Affiliates or Related
Parties for which it is entitled to indemnification pursuant to this Agreement
from the other Party (the “Indemnifying Party”):

 

(a)Upon the Third Party Claim being made or commenced against the Indemnified
Party, the Indemnified Party shall promptly provide written notice thereof to
the Indemnifying Party. The notice shall describe the Third Party Claim in
reasonable detail and indicate the estimated amount, if practicable, of the
indemnified Losses and Liabilities that have been or may be sustained by the
Indemnified Party in respect thereof. If the Indemnified Party does not give
prompt notice to the Indemnifying Party as aforesaid, any such failure shall
only lessen or limit the Indemnified Party’s rights to indemnity hereunder to
the extent that the defence of the Third Party Claim was prejudiced by the lack
of prompt notice.

 

(b)The Indemnifying Party shall have the right to do either or both of the
following:

 

(i)assume carriage of the defence of the Third Party Claim using legal counsel
of its choice and at its sole cost; and

 

(ii)settle the Third Party Claim provided the Indemnifying Party pays the full
monetary amount of the settlement and the settlement does not impose any
unreasonable restrictions or obligations on the Indemnified Party.

 

(c)Each Party shall cooperate with the other in the defence of the Third Party
Claim, including making available to the other Party, its directors, officers,
employees and consultants whose assistance, testimony or presence is of material
assistance in evaluating and defending the Third Party Claim.

 

(d)The Indemnified Party shall not enter into any settlement, consent order or
other compromise with respect to the Third Party Claim without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, delayed or conditioned) unless the Indemnified Party waives its rights
to indemnification in respect of the Third Party Claim.

 

(e)Upon payment of the Third Party Claim, the Indemnifying Party shall be
subrogated to all claims the Indemnified Party may have relating thereto. The
Indemnified Party shall give such further assurances and cooperate with the
Indemnifying Party to permit the Indemnifying Party to pursue any and all such
subrogated claims as reasonably requested by it.

 

(f)If the Indemnifying Party has paid an amount pursuant to its indemnification
obligations herein and the Indemnified Party is subsequently reimbursed from any
other source in respect of the Third Party Claim, the Indemnified Party shall
promptly pay the amount of the reimbursement (including interest actually
received) to the Indemnifying Party, net of Taxes required to be paid by the
Indemnified Party as a result of any such payment and plus any Taxes saved or
recovered by the Indemnified Party as a result of any such payment.

 

6.4General Limitations on Liability

 

(a)The indemnities provided in this Agreement shall not apply to the extent that
the Claims are reimbursed or reimbursable by insurance or are caused by the
gross negligence, wilful default, wilful misconduct, or fraud of the party
claiming indemnity or any of that party’s Related Parties or representatives.

 

(b)The representations and warranties set forth in Section 3.1 and the Vendors’
liability in respect thereof under the Vendors’ indemnity provided in Section
6.1(1) shall survive the Closing indefinitely for the benefit of the Purchaser.

 

 

 

 

 33 

 

 



(c)Subject to Section 6.4(d), the representations and warranties set forth in
Section 3.2 and the Principal Vendors’ liability in respect thereof under the
Vendors’ indemnity provided in Section 6.1(2) shall survive the Closing for the
benefit of the Purchaser for a period of two (2) years after the Closing Date,
after which time the Purchaser shall not be entitled to advance, make or bring
any further Claims whatsoever against the Vendors with respect to those
representations and warranties, or their indemnity relating thereto.

 

(d)The representations and warranties set forth in Section 3.2 in respect of Tax
matters of the Corporation, and the Principal Vendors’ liability in respect
thereof under the Principal Vendors’ indemnity provided in Section 6.1 shall
survive the Closing for the benefit of the Purchaser until the date that is 30
days after the later of the expiration of the applicable limitation periods
contained in the Tax Act and any other applicable legislation imposing Tax,
after which time the Purchaser shall not be entitled to advance, make or bring
any further Claims whatsoever against the Vendors with respect to those
representations and warranties, or their indemnity relating thereto.

 

(e)The representations and warranties set forth in Sections 3.3 and the
Purchaser’s liability in respect thereof under the Purchaser’s indemnity
provided in Section 6.2 shall survive the Closing for the benefit of the Vendors
for a period of two (2) years after the Closing Date, after which time the
Vendors shall not be entitled to advance, make or bring any further Claims
whatsoever against Purchaser with respect to those representations and
warranties, or its indemnity relating thereto.

 

6.5Right to Set-Off

 

(a)Upon notice by the Purchaser to the Vendors specifying in reasonable detail
the basis for such set-off, Purchaser may set-off any amount to which it is
entitled under this Article 6 against any amounts payable by Purchaser to
Vendors pursuant to this Agreement, including, for greater certainty,
cancellation of all or a part of the Purchaser Shares which corresponds to the
dollar value of the set-off amount.

 

(b)Notwithstanding the foregoing, any right of set-off shall only apply to
amounts that are payable as finally determined in accordance with the terms of
this Agreement or by a court of competent jurisdiction without further appeal.
Where a bona fide indemnity claim is asserted in good faith but not finally
determined in accordance with the terms of this Agreement or by a court of
competent jurisdiction without further appeal, then any amounts that are
otherwise subject to set off at the time of such indemnity claim shall be held
in escrow and subject to release upon the resolution of such indemnity claim.

 

Article 7
CLOSING

 

7.1The Closing.

 

The Closing shall take place on the Closing Date at the offices of Burns
Associates, Suite 305, 21 King Street West, Hamilton, Ontario, L8P 4W7.

 

Article 8
POST-CLOSING COVENANT

 

8.1Vendors’ Confidentiality.

 

After the Closing, each Vendor will keep confidential all information in their
respective possession or under their respective control relating to the
Corporation and the Business, including this Agreement, and the terms and
conditions contained herein, unless required by Law, or unless such information
is or becomes generally available to the public other than as a result of a
disclosure by a Vendor in violation of this Agreement, or if required in order
for a Vendor to file a Tax Return or respond to an inquiry by a Governmental
Authority in respect to such file Tax Return, or to consult with the Vendor’s
professional advisors as necessary in the circumstances.

 

 

 



 34 

 

 

Article 9

EXCLUSIVITY

 

9.1Exclusivity

 

Commencing the date hereof and ending upon the earlier of the Closing Date and
the date this Agreement is terminated in accordance with its terms, each of the
Corporation and the Vendors covenants and agrees that it will not, and will not
permit any of its respective directors, officers, employees or agents, as
applicable, to directly or indirectly:

 

(a)solicit, initiate, discuss, encourage or entertain inquiries or proposals
from, or provide non-public information to, any person with respect to, or

 

(b)participate in any negotiations regarding, or otherwise cooperate in any way
with or assist or participate in or take any steps to bring about

 

the direct or indirect acquisition of the Corporation or any of its assets by
any person other than the Purchaser, including, without limitation, by way of
the acquisition of the Purchased Shares and/or other securities in the capital
of the Corporation, or the acquisition, lease, license or other disposition of
all or any substantial part of the assets of the Corporation.

 

Article 10
GENERAL MATTERS

 

10.1Expenses.

 

Each of the parties hereto will pay all expenses incurred by him, her or it in
connection with the transactions contemplated by this Agreement, including his,
her or its own legal, accounting and other expenses, except as otherwise
expressly provided herein.

 

10.2Notices.

 

Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
delivered by hand to the party or parties to which the notice is to be given at
the following address or sent by electronic means to the following numbers or to
such other address or email address as shall be specified by such other party or
parties by like notice. Any notice, consent, waiver, direction or other
communication aforesaid shall, if delivered, be deemed to have been given and
received on the date on which it was delivered to the address provided herein
(if a Business Day or, if not, then the next succeeding Business Day) and if
sent by electronic means be deemed to have been given and received at the time
of receipt (if a Business Day or, if not, then the next succeeding Business Day)
unless actually received after 5:00 p.m. (local time) at the point of delivery
in which case it shall be deemed to have been given and received on the next
Business Day.

 

The address for service of each of the Parties shall be as follows:

 

(a)if to the Vendors or the Corporation:       c/o Alternative Medical Solutions
Inc.   18 Linden Street   Hamilton, Ontario L8L 3H6    
  Attention:       Joseph Groleau   E-mail:            joseph.groleau@gmail.com

 

 

 



 35 

 

 

     with a copy (which shall not constitute notice) to:       Burns Associates
  Commerce Place, Suite 305   21 King Street West, Hamilton, Ontario L8P 4W7    
  Attention:       Sharoon Gill   E-mail:            gill@adburnslaw.com    
 (b)if to the Purchaser:       2 Park Plaza   Suite 1200B   Irvine, CA 92614    
  Attention:       Gary Herick, Chief Financial Officer
  E-mail:            gherick@cannapharmarx.com      with a copy (which shall not
constitute notice) to:       Stikeman Elliott LLP   5300 Commerce Court West
  199 Bay Street   Toronto, Ontario   M5L 1B9, Canada    
  Attention:       Omar Soliman   E-mail:            osoliman@stikeman.com

 


10.3Time of Essence.

 

Time shall be of the essence of this Agreement.

 

10.4Counterparts.

 

This Agreement may be executed and delivered in two or more counterparts
(including counterparts delivered by facsimile or other electronic
transmission), all of which taken together shall constitute one instrument and
shall be binding on the parties hereto.

 

10.5Further Assurances.

 

The parties hereto agree to promptly do, make, execute, deliver or cause to be
done, made, executed or delivered all such further acts, documents and things as
any other party hereto may reasonably require for the purpose of giving effect
to this Agreement whether before or after the Closing.

 

10.6Assignment.

 

This Agreement and any rights or obligations of the Purchaser hereunder shall be
assignable by the Purchaser without the prior written consent of the other
parties, subject to the Purchaser providing ten (10) Business Days’ prior
written notice of same to the Vendors.

 

[Signature page follows.]

 

 

 



 36 

 



 

IN WITNESS WHEREOF, the parties have signed this Agreement on the day and year
first indicated above.

 

CANNAPHARMARX, INC.           By: /s/ Gary Herick   Name: Gary Herick   Title:
CFO  

 

HANOVER CPMD ACQUISITION CORP.



          By: /s/ Gary Herick   Name: Gary Herick   Title: CFO  

 

ALTERNATIVE MEDICAL SOLUTIONS INC.



          By: /s/ Joe Groleau   Name:* Joe Groleau   Title VP Business
Development  

 

PRINCIPAL VENDORS:

 

/s/ Steve Barber   STEPHEN BARBER*               /s/John Ciotti   JOHN CIOTTI*  
            /s/ Joseph Groleau   JOSEPH GROLEAU*               /s/ Raymond
Robertson   RAYMOND ROBERTSON*  

 

 

 



 37 

 

 

OTHER VENDORS:

 

/s/ Justin Barber   JUSTIN BARBER*               /s/ Atilla Khalili   ATILLA
KHALILI*               /s/ Nanci Manthis   NANCI MANTHIS*               /s/
Laura Robertson   LAURA ROBERTSON*               /s/ Linda Marshall   LINDA
MARSHALL*               /s/ Krinstina Groleau   KRISTINA GROLEAU*  

 

 

 

 

 

* executed pursuant to the Electronic Commerce Act

 

 

 

 



 38 

 

 

SCHEDULE A

SHAREHOLDINGS

 

DATE NAME NO OF SHARES CLASS OF SHARES March 19, 2014 Stephen Barber 834 Common
March 19, 2014 Justin Barber 833 Common March 19, 2014 Atilla Khalili 833 Common
March 19, 2014 Nanci Manthis 833 Common March 19, 2014 Ray Robertson 960 Common
March 19, 2014 Laura Robertson 959 Common March 19, 2014 John Ciotti 1417 Common
March 19, 2014 Linda Marshall 1416 Common March 19, 2014 Joe Groleau 958 Common
March 19, 2014 Kristina Groleau 957 Common

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 39 

 

 

SCHEDULE B

SHAREHOLDER LOANS

 

SHAREHOLDER AMOUNT OWING Stephen Barber $1,250,297.28 Joseph Groleau $138,738.64
Raymond Robertson $82,736.22 John Ciotti $34,963.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 40 

 

 

SCHEDULE 3.2(b)

REQUIRED AUTHORIZATIONS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 41 

 

 

SCHEDULE 3.2(f)

REQUIRED CONSENTS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 42 

 

 

SCHEDULE 3.2(n)

BUSINESS IN THE ORDINARY COURSE

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 43 

 

 

SCHEDULE 3.2(q)

OWNED ASSETS/PERMITTED ENCUMBRANCES

 

Owned Assets

1. The lands legally described as PT LT 7 CON 2 SDR BENTINCK PTS 2 AND 3
16R10457; TOWN OF HANOVER, bearing PIN No.: 37211-0962 (LT) and municipally
known as 595 1st Hanover Street, Hanover, Ontario



 

 

 

 

Permitted Encumbrances

1. NONE



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 44 

 

 

SCHEDULE 3.2(u)

REAL PROPERTY

 

1.The lands legally described as PT LT 7 CON 2 SDR BENTINCK PTS 2 AND 3
16R10457; TOWN OF HANOVER, bearing PIN No.: 37211-0962 (LT) and municipally
known as 595 1st Hanover Street, Hanover, Ontario.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 45 

 

 

SCHEDULE 3.2(w)

TAXES

 

1.The Corporation is currently required to remit HST to the Canada Revenue
Agency in the amount of $24,226.64 (as of date of the Agreement) with respect to
a refund received in error by the Corporation for the calculation period ending
June 30, 2015.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 46 

 

 

SCHEDULE 3.2(x)

NON-ARM’S LENGTH TRANSACTIONS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 47 

 



 

SCHEDULE 3.2(y)

LEASED ASSETS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 48 

 



 

SCHEDULE 3.2(z)

COMPLIANCE WITH LAWS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 49 

 



 

SCHEDULE 3.2(aa)

LOANS TO DIRECTORS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 50 

 



 

SCHEDULE 3.2(bb)

MATERIAL CONTRACTS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 51 

 



 

SCHEDULE 3.2(ee)

INTELLECTUAL PROPERTY

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 52 

 



 

SCHEDULE 3.2(ff)

EMPLOYEES

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 53 

 



 

SCHEDULE 3.2(gg)

EMPLOYEE PLANS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 54 

 



 

SCHEDULE 3.2(ii)

INSURANCE

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 55 

 



 

SCHEDULE 3.2(jj)

ENVIRONMENTAL MATTERS

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 56 

 



 

SCHEDULE 3.2(ll)

BANK ACCOUNTS

 

Momentum Credit Union

Account No.: 65519765884

 

Joseph Groleau is the only authorized signing officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 57 



